 
PURCHASE AND SALE AGREEMENT
 
by and among
 
COHERENT, INC.,
 
STOCKERYALE, INC. and
 
STOCKERYALE CANADA, INC.


Dated as of October 13, 2009


 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
Page
   
ARTICLE I DEFINITIONS & INTERPRETATIONS
1
     
1.1
Certain Definitions
1
1.2
Additional Definitions
11
1.3
Certain Interpretations
13
   
ARTICLE II PURCHASE AND SALE
13
     
2.1
Transferred Assets
13
2.2
Excluded Assets
14
2.3
Assumed Liabilities
15
2.4
Excluded Liabilities
16
2.5
Consideration for Transferred Assets
17
2.6
Sales and Use Taxes
18
2.7
Bulk Transfer Laws
18
2.8
Closing
18
2.9
Non-Assignable Assets
21
2.10
Closing Date Balance Sheet Adjustment
22
2.11
Further Action
23
   
ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER
23
     
3.1
Organization and Standing
24
3.2
Authorization; Board Approval
24
3.3
Non-contravention; Required Consents
25
3.4
Controls; Compliance
25
3.5
Business Financial Statements
26
3.6
No Undisclosed Liabilities; Indebtedness
26
3.7
Absence of Certain Changes
26
3.8
Compliance with Laws and Orders
28
3.9
Permits
29
3.10
Litigation; Orders
29
3.11
Material Contracts
29
3.12
Taxes
32
3.13
Employee Benefits
34
3.14
Labor Matters
35
3.15
Real Property
36
3.16
Environmental Matters
38
3.17
Sufficiency of Transferred Assets; Title to Transferred Assets
38
3.18
Intellectual Property
38
3.19
Insurance
41
3.20
Government Contracts
41
3.21
Brokers
42
3.22
State Anti-Takeover Statutes
42
3.23
Solvency
42

 
 
-i-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 



   
Page
     
3.24
Inventory and Product Warranties
43
3.25
Disclosure
43
   
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER
44
     
4.1
Organization
44
4.2
Authorization; Board Approval
44
4.3
Non-contravention; Required Consents
44
4.4
Litigation
45
4.5
Ownership of Securities
45
   
ARTICLE V INTERIM CONDUCT OF BUSINESS
45
     
5.1
Affirmative Obligations of Seller
45
5.2
Negative Obligations of Seller
46
   
ARTICLE VI ADDITIONAL AGREEMENTS
48
     
6.1
Reasonable Best Efforts to Complete
48
6.2
Anti-Takeover Laws
49
6.3
Access; Notice and Consultation
49
6.4
Confidentiality
51
6.5
Public Disclosure
51
6.6
Employee Matters
51
6.7
Non-Solicitation
52
6.8
Real Estate Matters
53
6.9
Mail Handling
54
6.10
Non-Solicitation of Employment
54
6.11
Non-Competition
54
   
ARTICLE VII POST-CLOSING AGREEMENTS
54
     
7.1
Transfer of Cash Portion Among the Selling Entities
54
7.2
Post-Closing Access and Cooperation
55
7.3
2009 – 2010 PARI R&D Grant
55
   
ARTICLE VIII TAX MATTERS
55
     
8.1
Returns; Indemnification; Liability for Taxes
55
8.2
Refunds and Credits
56
8.3
Cooperation
56
8.4
Transferred Employees
56
8.5
Conflicts
56
   
ARTICLE IX CONDITIONS TO THE ACQUISITION
57
     
9.1
Conditions to Each Party’s Obligations to Effect the Acquisition
57
9.2
Additional Conditions to the Obligations of Buyer
57
9.3
Additional Conditions to Seller’s Obligations to Effect the Acquisition
58

 
 
-ii-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)



 
Page
   
ARTICLE X TERMINATION, AMENDMENT AND WAIVER
59
     
10.1
Termination
59
10.2
Notice of Termination; Effect of Termination
60
10.3
Fees and Expenses
61
10.4
Amendment
61
10.5
Extension; Waiver
61
   
ARTICLE XI INDEMNIFICATION
61
     
11.1
Indemnification by Seller
61
11.2
Indemnification by Buyer
61
11.3
Right to Indemnification; Cap; Basket
62
11.4
Third-Party Claims
62
11.5
Insurance
63
   
ARTICLE XII GENERAL PROVISIONS
63
     
12.1
Survival of Representations and Warranties
63
12.2
Notices
63
12.3
Assignment
64
12.4
Entire Agreement
64
12.5
Third Party Beneficiaries
65
12.6
Severability
65
12.7
Other Remedies
65
12.8
Governing Law
65
12.9
Specific Performance
65
12.10
Consent to Jurisdiction
65
12.11
WAIVER OF JURY TRIAL
66
12.12
Counterparts
66

 
 
-iii-

--------------------------------------------------------------------------------

 
 
INDEX OF EXHIBITS
 
Exhibit A              –           Form of Transition Services Agreement
 
Exhibit B              –           Form of Escrow Agreement
 
INDEX OF SCHEDULES
 
Schedule 1.1(jj)
Montreal Sublease Terms
   
Schedule 1.1(pp)
Schedule of Certain Permitted Liens
   
Schedule 2.1(a)
Schedule of Transferred Tangible Property
   
Schedule 2.1(b)
Schedule of Transferred Intellectual Property
   
Schedule 2.1(c)
Schedule of Transferred Contracts
   
Schedule 2.1(d)
Schedule of Transferred Permits
   
Schedule 2.1(h)
Schedule of Other Transferred Assets
   
Schedule 2.2(b)
Schedule of Excluded Tangible Personal Property
   
Schedule 2.2(c)
Schedule of Excluded Registered Intellectual Property
   
Schedule 2.2(e)
Schedule of Excluded Contracts
   
Schedule 2.2(f)
Schedule of Excluded Permits
   
Schedule 2.2(h)
Schedule of Excluded Claims
   
Schedule 2.2(i)
Schedule of Excluded Books and Records
   
Schedule 2.2(n)
Schedule of Other Excluded Assets
   
Schedule 2.3(b)
Schedule of Assumed Claims
   
Schedule 2.3(c)
Schedule of Assumed Accounts Payable
   
Schedule 2.3(e)
Schedule of Assumed Liabilities
   
Schedule 2.4(h)
Schedule of Other Excluded Liabilities
   
Schedule 6.4(b)
Schedule of Transferred Disclosures
   
Schedule 9.2(f)
Opinion of Counsel to Seller


 
-iv-

--------------------------------------------------------------------------------

 
 
Schedule 9.2(g)
Schedule of Key Employees
   
Schedule 9.2(h)
Schedule of Consents
   
Schedule 9.2(i)
Schedule of Released Liens
   
Schedule 9.2(j)
Schedule of Certain Creditors (Payoff Letter)

 
 
-v-

--------------------------------------------------------------------------------

 

PURCHASE AND SALE AGREEMENT
 
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of October 13, 2009 by and among Coherent, Inc., a Delaware corporation
(together with Coherent International LLC, “Buyer”), StockerYale, Inc., a
Massachusetts corporation (the “Seller”), and StockerYale Canada, Inc., a
corporation incorporated under the Canada Business Corporations Act
(“SYC”).  All capitalized terms that are used in this Agreement shall have the
respective meanings ascribed thereto in Article I.
 
WITNESSETH:
 
WHEREAS, Seller and SYC are engaged in the Business.
 
WHEREAS, Seller and SYC wish to sell to Buyer (and one or more of its
Subsidiaries), and Buyer (and one or more of its Subsidiaries) wishes to
purchase from Seller and SYC, all of the Transferred Assets, and Buyer is
willing to assume the Assumed Liabilities, all upon the terms and subject to the
conditions set forth in this Agreement.
 
WHEREAS, the respective Boards of Directors of Buyer, Seller and SYC have
approved this Agreement and the transactions contemplated hereby.
 
WHEREAS, concurrently with the execution hereof (but subject to and effective
only upon the Closing), (i) Seller, SYC and Buyer (and one or more of its
Subsidiaries) are entering into a Transition Services Agreement substantially in
the form attached hereto as Exhibit A (the “Transition Services Agreement”), and
(ii) Seller and Buyer (and one or more Subsidiaries) are entering into an Escrow
Agreement substantially in the form attached hereto as Exhibit B (the “Escrow
Agreement”) and together with the Transition Services Agreement, the “Related
Agreements”).
 
NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements set forth herein, as well
as other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged and accepted, and intending to be legally bound hereby,
Buyer, Seller and SYC hereby agree as follows:
 
ARTICLE I
DEFINITIONS & INTERPRETATIONS
 
1.1           Certain Definitions.  For all purposes of and under this
Agreement, the following capitalized terms shall have the following respective
meanings:
 
(a)          “Affiliate” shall mean, with respect to any Person, any other
Person which directly or indirectly controls, is controlled by or is under
common control with such Person.  For purposes of the immediately preceding
sentence, the term “control” (including, with correlative meanings, the terms
“controlling,” “controlled by” and “under common control with”), as used with
respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through ownership of voting securities, by contract or
otherwise.

 
 

--------------------------------------------------------------------------------

 
 
(b)          “Associate” shall have the meaning ascribed to such term in Rule
12b-2 under the Exchange Act.
 
(c)          “Balance Sheet” shall mean the unaudited balance sheet of Seller
related to the SOF Business (as defined below) and SYC related to the Montreal
Business (as defined below), each as of June 30, 2009.
 
(d)          “Business” shall mean Seller’s specialty optical fiber division
(“SOF Business”) and SYC’s business (the “Montreal Business”).
 
(e)           “Business Day” shall mean any day, other than a Saturday, Sunday
or any day which is a legal holiday under the laws of the State of New York or
is a day on which banking institutions located in the State of New York are
authorized or required by Laws or other governmental action to close.
 
(f)          “Business Employees” shall mean all employees (i) of SYC and (ii)
of the Seller or its Subsidiaries who devote a substantial portion of their time
to the Business.
 
(g)          “Business Material Adverse Effect” shall mean any adverse effect
that is, or is reasonably likely to be, materially adverse to the (i) business,
operations, properties, assets (including intangible assets), condition
(financial or otherwise), or results of operations of the Business, or (ii)
ability of Seller and SYC to consummate the transactions contemplated hereby,
including the Related Agreements and any other documents delivered or entered
into in connection herewith; provided, however, that for purposes of clause (i)
above, in no event shall any of the following, alone or in combination, be
deemed to constitute, nor shall any of the following be taken into account in
determining whether there has been or shall be, a Business Material Adverse
Effect:  (A) any effect directly related to the announcement or pendency of the
transactions expressly contemplated by this Agreement; (B) any effect that
results from changes affecting any of the industries in which Seller and SYC
operate generally which do not have a disproportionate adverse impact on Seller
and SYC, taken as a whole; (C) any effect that results from changes affecting
the United States or Canadian economy generally which do not have a
disproportionate adverse impact on Seller, SYC and their respective
Subsidiaries, taken as a whole; and (D) any effect that results from changes
affecting the general worldwide economic or capital market conditions which to
do not have a disproportionate adverse impact on Seller and SYC, taken as a
whole.
 
(h)          “Buyer Board” shall mean the board of directors of Buyer.
 
(i)          “Buyer Material Adverse Effect” shall mean, with respect to Buyer,
any adverse effect that is, or is likely to be, materially adverse to the
ability of Buyer and its Subsidiaries to consummate the transactions
contemplated hereby, including the Related Agreements and any other documents
delivered or entered into in connection herewith.

 
-2-

--------------------------------------------------------------------------------

 
 
(j)          “Code” shall mean the Internal Revenue Code of 1986, as amended,
and the rules and regulations promulgated thereunder, or any successor statute,
rules and regulations thereto.
 
(k)          “Contract” shall mean any contract, subcontract, agreement,
commitment, note, bond, mortgage, indenture, lease, license, sublicense, permit,
franchise or other instrument, obligation or binding arrangement or
understanding of any kind or character, whether oral or in writing.
 
(l)          “Documented Invention Disclosures” shall mean those documents
styled as “Invention Disclosures,” created by an employee of Seller or SYC and
provided to Seller’s or SYC’s patent departments or similar departments serving
such function prior to the Closing for consideration of whether to seek a patent
on the invention disclosed therein and which are related to the Business.
 
(m)           “Employment Liabilities” shall mean all Liabilities arising (A)
out of Seller’s and SYC’s (i) use of independent contractors prior to the
Closing or (ii) employment or service relationships with any Person prior to the
Closing, and (B) under the Worker Adjustment and Retraining Notification Act (or
other similar law) for any employee termination conducted by Seller and SYC.
 
(n)          “Environmental Law” shall mean any and all Laws, relating to the
protection of the environment (including ambient air, surface water, groundwater
or land) or human health as affected by the environment or Hazardous Substances
or otherwise relating to the production, use, emission, storage, treatment,
transportation, recycling, disposal, discharge, release, labeling or other
handling of any Hazardous Substances or any products or wastes containing any
Hazardous Substances including any Laws related to product take-back or content
requirements, or the investigation, clean-up or other remediation or analysis of
Hazardous Substances, including the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, the Resource Recovery and Conservation
Act of 1976, the Federal Water Pollution Control Act, the Clean Air Act, the
Hazardous Materials Transportation Act, the Clean Water Act, European Union
Directive 2002/96/EC on waste electrical and electronic equipment (“WEEE
Directive”), European Union Directive 2002/95/EC on the restriction on the use
of hazardous substances (“RoHS Directive”), China’s Administrative Measures on
the Control of Pollution Caused by Electronic Information Products (“China
RoHS”), and Directive 2006/121/EC of the European Parliament and of the Council
of 18 December 2006 on the Registration, Evaluation, Authorisation and
Restriction of Chemicals, as amended (“REACH Directive”).
 
(o)          “Equity Interest” shall mean capital stock, membership interests,
options, warrants, stock appreciation rights, or rights to subscribe for, calls
or other instruments exercisable for, or convertible into, the capital stock,
membership interests or similar equity interests of any Person.

 
-3-

--------------------------------------------------------------------------------

 
 
(p)          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended, and the rules and regulations promulgated thereunder, or any
successor statue, rules and regulations thereto.
 
(q)           “ERISA Affiliate” includes any trade or business (whether or not
incorporated) which would be treated as a single employer with Seller or SYC
under Section 414 of the Code.
 
(r)          “Escrow Fund” shall mean the escrow fund established under the
Escrow Agreement.
 
(s)          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder, or any successor
statute, rules and regulations thereto.
 
(t)          “Final Allocation” shall mean the allocation of the Purchase Price
for the Transferred Assets as finally determined pursuant to Section 2.5(c).
 
(u)          “GAAP” shall mean generally accepted accounting principles in the
United States, consistently applied.
 
(v)          “Governmental Authority” shall mean any government, any
governmental or regulatory entity or body, department, commission, board, agency
or instrumentality, and any court, tribunal or judicial body, in each case
whether federal, state, county, provincial, and whether local or foreign.
 
(w)          “Hazardous Substance” shall mean any substance, material or waste
that is characterized or regulated under any Environmental Law as “hazardous,”
“pollutant,” “contaminant,” “toxic” or words of similar meaning or effect, or is
otherwise a danger to health, reproduction or the environment, including
petroleum and petroleum products, polychlorinated biphenyls and asbestos.
 
(x)          “Hazardous Materials Activities” shall mean the transportation,
transfer, recycling, storage, use, treatment, manufacture, removal, remediation,
release, exposure of others to, labeling or marking, sale, or distribution of
any Hazardous Substance or any product or waste containing a Hazardous
Substance, or product manufactured with ozone depleting substances, including,
without limitation, any required labeling, payment of waste fees or charges
(including so-called e-waste fees) and compliance with any product take-back or
product content requirements.
 
(y)          “Indebtedness” shall mean, with respect to the Seller and SYC, (i)
all indebtedness for borrowed money, (ii) all indebtedness evidenced by bonds,
debentures, notes or other similar instruments, (iii) all obligations to pay the
deferred purchase price of property or services (other than accounts payable
incurred in the ordinary course of business determined in accordance with GAAP),
(iv) all obligations with respect to capital leases, (v) all obligations created
or arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person, (vi) all reimbursement and other
payment obligations, contingent or otherwise, in respect of letters of credit
and similar surety instruments, and (vii) all guaranty obligations with respect
to the  types of Indebtedness listed in clauses (i) through (vi) above.

 
-4-

--------------------------------------------------------------------------------

 
(z)          “Intellectual Property Rights” shall mean common law and statutory
rights anywhere in the world arising under or associated with (i) patents,
patent applications and inventors’ certificates, (ii) copyrights, copyright
registrations, copyright applications and “moral” rights, (iii) the protection
of trade and industrial secrets and confidential information (“Trade Secrets”),
(iv) trademarks, trade names, service marks, brand names, certifications, domain
names and URLs (“Trademarks”), (v) other proprietary rights relating or with
respect to the protection of technology, (vi) divisions, continuations,
renewals, reissuances and extensions of the foregoing (as applicable) and (vii)
analogous rights anywhere in the world to those set forth above.
 
(aa)       “Invention Disclosures” shall mean both Documented Invention
Disclosures and Undocumented Invention Disclosures.
 
(bb)       “IRS” shall mean the United States Internal Revenue Service or any
successor thereto.
 
(cc)       “Knowledge” of Seller, with respect to any matter in question, shall
mean the actual knowledge of any of the directors and executive officers of
Seller, SYC and general managers of Seller and SYC providing services to the
Business, or the knowledge that any of the foregoing persons would reasonably be
expected to have after making due inquiry of those persons who would reasonably
be expected to have actual knowledge of the matter in question.
 
(dd)      “Law” shall mean any and all applicable federal, state, local,
municipal, foreign or other law, statute, treaty, constitution, principle of
common law, resolution, ordinance, code, edict, decree, directive, guidance,
order, rule, regulation, ruling or requirement issues, enacted, adopted,
promulgated, implemented or otherwise put into effect by or under the authority
of any Governmental Authority.
 
(ee)       “Legal Proceeding” shall mean any action, claim, suit, litigation,
proceeding (public or private), arbitration, criminal prosecution, audit or
investigation whether or not before any Governmental Authority.
 
(ff)         “Liabilities” shall mean any liability, indebtedness, obligation or
commitment of any kind, nature or character (whether accrued, absolute,
contingent, matured, unmatured or otherwise and whether or not required to be
recorded or reflected on a balance sheet under GAAP).

 
-5-

--------------------------------------------------------------------------------

 
 
(gg)      “Lien” shall mean (i) any lien, pledge, hypothecation, charge,
mortgage, deed of trust, security interest, assignment for security, collateral
assignment, encumbrance, claim, infringement, interference, option, right of
first refusal, preemptive right, community property interest or restriction of
any nature (including any restriction on the voting of any security, any
restriction on the transfer of any security or other asset, any restriction on
the possession, exercise or transfer of any other attribute of ownership of any
asset), (ii) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to any asset or (iii) any agreement to give any of the foregoing described in
clause (i) or (ii) or other preferential arrangement having the practical effect
of any of the foregoing described in clause (i) or (ii).
 
(hh)      “Losses” shall mean any and all deficiencies, judgments, settlements,
demands, claims, actions or causes of action, assessments, Liabilities, losses,
damages, interest, fines, penalties, costs and expenses (including reasonable
legal, accounting and other costs and expenses) incurred in connection with
investigating, defending, settling or satisfying any and all demands, claims,
actions, causes of action, suits, proceedings, assessments, judgments or
appeals.
 
(ii)         “MBCA” shall mean the Massachusetts Business Corporation Act, or
any successor statute thereto.
 
(jj)         “Montreal Sublease” shall mean a sublease entered into by SYC, as
sublandlord, and Buyer, as subtenant, for SYC’s Montreal leased premises (the
“Montreal Subleased Property”), in the form of Schedule 1.1(jj).
 
(kk)       “Net Assets at Closing” shall mean the difference between the value
of the Transferred Assets and Assumed Liabilities determined in accordance with
GAAP and in a manner consistent with the Business Financial Statements for the
Business on the Closing Date and does not reflect the Excluded Assets and
Excluded Liabilities and decreases in the value of fixed assets or intangible
assets of the Business resulting from depreciation and amortization of goodwill
after June 30, 2009, as determined pursuant to Section 2.10.
 
(ll)         “Open Source License” shall mean any license, including, but not
limited to, the GNU General Public License (GPL), GNU Lesser General Public
License (LGPL), Mozilla Public License (MPL), BSD licenses, the Artistic
License, the Netscape Public License, the Sun Community Source License (SCSL)
the Sun Industry Standards License (SISL) and the Apache License, requiring
software or other material to be distributed as “free software”, “open source
software” or under similar licensing or distribution terms.
 
(mm)     “Order” shall mean any judgment, decision, decree, injunction, ruling,
writ, assessment or order of any Governmental Authority that is binding on any
Person or its property under applicable Laws.

 
-6-

--------------------------------------------------------------------------------

 
 
(nn)      “Payoff Letter” means a letter from a creditor of Seller or SYC that
indicates the principal amount of Indebtedness for borrowed money owed by the
aforementioned to such creditor, accrued and unpaid interest thereon and the
amount necessary to be paid at the Closing or within five days of the Closing in
order to pay off the Indebtedness in full, which letter includes instructions
for making such payment.
 
(oo)      “Permit” shall mean any permit, license, authorization, consent,
approval or franchise from a Governmental Authority.
 
(pp)      “Permitted Liens” shall mean any or all of the following: (a) (i)
Liens for Taxes and other similar governmental charges and assessments which are
not yet due and payable or (ii) Liens for Taxes being contested in good faith by
any appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, such contest effectively suspends collection of the
contested obligation and the enforcement of any Lien securing such obligation
and the failure to make payment pending such contest would not have a Business
Material Adverse Effect; (b) Liens of landlords and liens of carriers,
warehousemen, mechanics and materialmen and other like Liens arising in the
ordinary course of business for sums not yet due and payable; (c) statutory
Liens, licenses, charges, adverse claims, security interests or encumbrances of
any nature whatsoever existing as of the Closing Date and claimed or held by any
Governmental Authority that are related to obligations arising in the ordinary
course of business that are not due or delinquent; (d) security given in the
ordinary course of business as of the Closing Date to any public utility,
Governmental Authority or other statutory or public authority; (e) Liens imposed
on the underlying fee interest in leased property that are identified on
Schedule 1.1(pp); and (f) assets of customers of the Seller and SYC identified
on Schedule 1.1(pp) that are in the Seller’s and SYC’s possession and in
accordance with GAAP are treated as assets of the Seller or SYC, while title to
such assets remains with such customers.
 
(qq)      “Person” shall mean any individual, corporation (including any
non-profit corporation), general partnership, limited partnership, limited
liability partnership, joint venture, estate, trust, company (including any
limited liability company or joint stock company), firm or other enterprise,
association, organization, entity or Governmental Authority.
 
(rr)        “Pre-Closing Hazardous Materials Activities” shall mean any
Hazardous Materials Activity conducted on the Business Facilities prior to the
Closing Date or otherwise occurring prior to the Closing Date in connection with
the conduct of the Business.
 
(ss)       “Pre-Existing Contamination” shall mean the presence on or before the
Closing Date of any Hazardous Substance in the soil, groundwater, surface water,
air or building materials of the Business Facilities.
 
(tt)        “Registered Intellectual Property” shall mean applications,
registrations and filings for Intellectual Property Rights that have been
registered, filed, certified or otherwise perfected or recorded with or by any
state, government or other public or quasi-public legal authority.

 
-7-

--------------------------------------------------------------------------------

 
 
(uu)      “Sarbanes-Oxley Act” shall mean the Sarbanes-Oxley Act of 2002.
 
(vv)      “SEC” shall mean the United States Securities and Exchange Commission
or any successor thereto.
 
(ww)     “Securities Act” shall mean the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder, or any successor statute,
rules or regulations thereto.
 
(xx)        “Seller Acquisition Proposal” shall mean any offer or proposal
(other than any offer or proposal by Buyer) relating to any Seller Acquisition
Transaction.
 
(yy)       “Seller Acquisition Transaction” shall mean any transaction or series
of related transactions (other than the transactions contemplated by this
Agreement) involving:
 
  (i)           any acquisition or purchase from Seller or any of its
Subsidiaries by any Person or “group” (as defined in or under Section 13(d) of
the Exchange Act), directly or indirectly, of voting securities of Seller or any
of its Subsidiaries representing, in the aggregate, ten percent (10%) or more of
the total voting power of any class or series of any then outstanding voting
securities of Seller or any of its Subsidiaries, or any tender offer or exchange
offer that if consummated would result in any Person or “group” (as defined in
or under Section 13(d) of the Exchange Act) beneficially owning voting
securities of Seller or any of its Subsidiaries representing, in the aggregate,
ten percent (10%) or more of the total voting power of any class or series of
any then outstanding voting securities of Seller or any of its Subsidiaries;
 
  (ii)          any merger, consolidation, business combination or other similar
transaction involving Seller or any of its Subsidiaries pursuant to which the
stockholders of Seller immediately preceding such transaction hold, in the
aggregate, less than ninety percent (90%) of the equity or other similar
interests in the surviving or resulting entity of such transaction;
 
  (iii)         any sale, lease (other than in the ordinary course of business),
exchange, transfer, license (other than in the ordinary course of business),
acquisition or disposition of (A) ten percent (10%) or more of the assets of
Seller, SYC and their respective Subsidiaries taken as a whole (measured by the
lesser of book or fair market value thereof), or (B) assets of Seller, SYC and
their respective Subsidiaries, taken as a whole, generating or representing, in
the aggregate, ten percent (10%) or more of the consolidated revenues, operating
income or net income of Seller, SYC and their respective Subsidiaries, taken as
a whole;
 
 (iv)         any liquidation, dissolution, recapitalization or other
significant corporate reorganization of Seller or any of its Subsidiaries; or
 
  (v)           any combination of the foregoing.

 
-8-

--------------------------------------------------------------------------------

 
 
(zz)        “Seller Board” shall mean the Board of Directors of Seller.
 
(aaa)     “Seller Employee Benefit Plans” shall mean (i) all “employee benefit
plans” (as defined in Section 3(3) of ERISA), whether or not subject to ERISA
and (ii) all other employment, bonus, stock option, stock purchase or other
equity-based, benefit, incentive compensation, profit sharing, savings,
retirement (including early retirement and supplemental retirement), disability,
insurance, vacation, incentive, deferred compensation, supplemental retirement,
termination, retention, change of control and other similar fringe, welfare or
other employee benefit plans, programs, agreements, contracts, policies or
arrangements (whether or not in writing) maintained or contributed to for the
benefit of or relating to any current or former employee or director of Seller
or SYC or any of their respective ERISA Affiliates, or with respect to which
Seller or SYC has any material Liability.
 
(bbb)    “Seller Intellectual Property” shall mean any and all Intellectual
Property Rights that are owned or purported to be owned by, or held in the name
of, Seller or SYC.
 
(ccc)     “Seller Product” shall mean all products, technologies and services
developed (including products, technologies and services under development),
owned, made, provided, distributed, imported, sold or licensed by or on behalf
of Seller or SYC.
 
(ddd)    “Seller’s Retained Environmental Liabilities” means any Liability to
indemnify, defend or reimburse any Person with respect to: (i) a Pre-Existing
Contamination; (ii) the migration at any time prior to or after the Closing Date
of Pre-Existing Contamination to any other real property, or the soil,
groundwater, surface water, air or building materials thereof; (iii) any
Pre-Closing Hazardous Materials Activity; (iv) the exposure of any person prior
to the Closing Date to Pre-Existing Contamination or to Hazardous Substances in
the course of or as a consequence of any Pre-Closing Hazardous Materials
Activities, without regard to whether any health effect of the exposure has been
manifested as of the Closing Date; (v) the violation of any Environmental Laws
by the Seller (in connection with the Business) or any Subsidiary or any of
their respective agents, employees, predecessors in interest, contractors,
invitees or licensees prior to the Closing Date or in connection with any
Pre-Closing Hazardous Materials Activities prior to the Closing Date; and (vi)
any actions or proceedings brought or threatened by any third party with respect
to any of the foregoing.
 
(eee)     “Source Code” shall mean software and code, which may be printed out
or displayed in human readable form or from which object or other executable
code can be derived by compilation or otherwise.

 
-9-

--------------------------------------------------------------------------------

 
 
(fff)       “Subsidiary” of any Person shall mean (i) a corporation more than
fifty percent (50%) of the combined voting power of the outstanding voting stock
of which is owned, directly or indirectly, by such Person or by one of more
other Subsidiaries of such Person or by such Person and one or more other
Subsidiaries thereof, (ii) a partnership of which such Person, or one or more
other Subsidiaries of such Person or such Person and one or more other
Subsidiaries thereof, directly or indirectly, is the general partner and has the
power to direct the policies, management and affairs of such partnership, (iii)
a limited liability company of which such Person or one or more other
Subsidiaries of such Person or such Person and one or more other Subsidiaries
thereof, directly or indirectly, is the managing member and has the power to
direct the policies, management and affairs of such company or (iv) any other
Person (other than a corporation, partnership or limited liability company) in
which such Person, or one or more other Subsidiaries of such Person or such
Person and one or more other Subsidiaries thereof, directly or indirectly, has
at least a majority ownership and power to direct the policies, management and
affairs thereof.
 
(ggg)    “Tax” shall mean (i) any and all federal, state, local and foreign
taxes, including taxes based upon or measured by gross receipts, income,
profits, sales, use and occupation, and value added, ad valorem, transfer,
franchise, withholding, payroll, recapture, employment, excise and property
taxes, together with all interest, penalties and additions imposed with respect
to such amounts, (ii) any liability for the payment of any amounts of the type
described in clause (i) as a result of being or ceasing to be a member of an
affiliated, consolidated, combined or unitary group for any period (including
any liability under Treasury Regulation Section 1.1502-6 or any comparable
provision of foreign, state or local Law) and (iii) any liability for the
payment of any amounts of the type described in clause (i) or (ii) as a result
of any express or implied obligation to indemnify any other Person or as a
result of any obligations under any agreements or arrangements with any other
Person with respect to such amounts and including any liability for taxes of a
predecessor entity.
 
(hhh)    “Tax Returns” shall mean all returns, declarations, reports, estimates,
statements and other documents required to be filed in respect of any Taxes,
including any amendments or attachments thereto.
 
(iii)        “Transferred Disclosures” shall mean (i) the Documented Invention
Disclosures listed on Schedule 6.4(b), (ii) the Undocumented Invention
Disclosures (including Undocumented Invention Disclosures between the date of
this Agreement and the Closing Date), and (iii) all other Invention Disclosures
that come into existence between the date of this Agreement and the Closing Date
by employees of Seller or SYC employed in the Business.
 
(jjj)        “Transferred Employees” shall mean all employees (i) of any of the
Selling Entities who are offered and accept employment by Buyer or any
Subsidiary of Buyer and (ii) of any of the Selling Entities outside the U.S.,
who remain or become employees of Buyer or any Subsidiary of Buyer as required
by applicable Laws.
 
(kkk)     “Undocumented Invention Disclosures” means those patentable inventions
(other than the Documented Invention Disclosures) that were first conceived and
described in a writing by an employee of Seller or SYC in the two-year period
prior to Closing and related to the Business.

 
-10-

--------------------------------------------------------------------------------

 
 
1.2           Additional Definitions.  The following capitalized terms shall
have the respective meanings ascribed thereto in the respective sections of this
Agreement set forth opposite each of the capitalized terms below:
 
Term
 
Section Reference
2009-2010 PARI R&D Grant
 
7.3
Accounting Firm
 
2.10(d)
Accounting Report
 
2.10(a)
Agreed Adjustments
 
2.10(c)
Agreement
 
Preamble
Appraiser
 
2.5(c)
Assumed Claims
 
2.3(b)
Assumed Liability
 
2.3
Assumed Liabilities
 
2.3
Business Financial Statements
 
3.5
Buyer
 
Preamble
Buying Entity
 
2.5(c)
Buying Entities
 
2.5(c)
Buyer Indemnified Parties
 
11.1
Cash Portion
 
2.5(a)
Closing
 
2.8(a)
Closing Date
 
2.8(a)
Collective Bargaining Agreements
 
3.14(a)
Confidentiality Agreement
 
6.4(a)
Consent
 
3.3(b)
Dispute Notice
 
2.10(b)
EAR
 
3.8(a)
Effective Time
 
2.8(c)
Escrow Agreement
 
Recitals
Excluded Asset
 
2.2
Excluded Assets
 
2.2
Excluded Liabilities
 
2.4
Excluded Liability
 
2.4
FAR
 
3.20(a)
Financial Schedules Date
 
2.1(a)
Incentives
 
3.12(n)
Indemnified Parties
 
11.2
Indemnity Basket
 
11.3(b)
In-Licenses
 
3.18(h)
IP-Licenses
 
3.18(i)
ITAR
 
3.8(a)
Leased Real Property
 
3.15(b)
Leases
 
3.15(b)
Material Contract
 
3.11(a)


 
-11-

--------------------------------------------------------------------------------

 
 
Term
 
Section Reference
Material In-Licenses
 
3.18(h)
Material IP-Licenses
 
3.18(i)
Material Out-Licenses
 
3.18(i)
Montreal Business
 
1.1(d)
Montreal Business Financial Statements
 
3.5
Montreal Interim Financial Statements
 
3.5
Non-Assignable Asset
 
2.9(a)
Out-Licenses
 
3.18(i)
Potentially Insured Claims
 
11.5
Pre-Closing Taxes
 
8.1(a)
Pre Closing Tax Period
 
8.1(a)
Preliminary Purchase Price Allocation
 
2.5(c)
Purchase Price
 
2.5(a)
Related Agreements
 
Recitals
Salem Leased Property
 
6.8
Seller
 
Preamble
Seller Disclosure Schedule
 
Article III
Seller Inventory
 
3.24(a)
Seller Licensee
 
3.18(b)
Seller Registered Intellectual Property
 
3.18(a)
Selling Entities
 
2.5(c)
Selling Entity
 
2.5(c)
Seller Indemnified Parties
 
11.2
SOF Business
 
1.1(d)
SOF Business Financial Statements
 
3.5
SOF Interim Financial Statements
 
3.5
Straddle Period
 
8.1(a)
Termination Date
 
10.1(b)
Third Party Insurance
 
11.5
Transfer Taxes
 
2.6
Transferred Asset
 
2.1
Transferred Assets
 
2.1
Transferred Claims
 
2.1(e)
Transferred Contracts
 
2.1(c)
Transferred Intellectual Property
 
2.1(b)
Transferred Permits
 
2.1(d)
Transferred Tangible Property
 
2.1(a)
Transition Services Agreement
 
Recitals
Visible Lasers
 
6.11


 
-12-

--------------------------------------------------------------------------------

 
 
1.3           Certain Interpretations. 
 
(a)         Unless otherwise indicated, all references herein to Sections,
Articles, Annexes, Exhibits or Schedules, shall be deemed to refer to Sections,
Articles, Annexes, Exhibits or Schedules of or to this Agreement, as applicable.
 
(b)         Unless otherwise indicated, the words “include,” “includes” and
“including,” when used herein, shall be deemed in each case to be followed by
the words “without limitation.”
 
(c)         Unless otherwise indicated, all references herein to dollars or “$”
shall mean and refer to U.S. denominated dollars.
 
(d)         The table of contents and headings set forth in this Agreement are
for convenience of reference purposes only and shall not affect or be deemed to
affect in any way the meaning or interpretation of this Agreement or any term or
provision hereof.
 
(e)         Unless otherwise indicated, all references herein to the
Subsidiaries of a Person shall be deemed to include all direct and indirect
Subsidiaries of such Person unless otherwise indicated or the context otherwise
requires.
 
(f)          The parties hereto agree that they have been represented by counsel
during the negotiation and execution of this Agreement and, therefore, waive the
application of any Law, holding or rule of construction providing that
ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.
 
ARTICLE II
 
PURCHASE AND SALE
 
2.1           Transferred Assets.  Upon the terms and subject to the conditions
set forth in this Agreement (including the terms of Section 2.2), at the
Closing, Seller and SYC shall (and shall cause one or more of their respective
Subsidiaries to) irrevocably sell, transfer, convey, assign and deliver to Buyer
or one or more of its Subsidiaries, and Buyer shall (and, if applicable, shall
cause one or more of its Subsidiaries to) irrevocably purchase from Seller, SYC
and their respective Subsidiaries, in each case free and clear of all Liens
other than Permitted Liens, all right, title and interest of Seller, SYC and
their respective Subsidiaries as of the Closing in and to all assets, properties
and rights of Seller, SYC and its Subsidiaries that are primarily used or held
for use in, or primarily related to, the Business, wherever located (each, a
“Transferred Asset” and collectively, the “Transferred Assets”), including the
following:
 
(a)         the tangible personal property identified on Schedule 2.1(a) which
is dated as of October 9, 2009 (the “Financial Schedules Date”) and the tangible
personal property and trade fixtures owned by Seller or SYC and located at the
Montreal Subleased Property and Salem Leased Property, as well as the tangible
personal property that is primarily used or held for use in, or primarily
related to, the Business that has been acquired by Seller, SYC and their
respective subsidiaries during the period of time between the Financial
Schedules Date and the Closing (collectively, the “Transferred Tangible
Property”);

 
-13-

--------------------------------------------------------------------------------

 
 
(b)         all Seller Intellectual Property that (i) would be infringed or
misappropriated absent a license by the operation of the Business in the manner
conducted prior to the Closing or (ii) was created by any employee of or
consultant to the Business, including the Registered Intellectual Property
identified on Schedule 2.1(b) (collectively, whether or not identified on
Schedule 2.1(b), the “Transferred Intellectual Property”), together with all
goodwill of the Business associated with any Trademarks included therewith, and
the right to all past and future damages arising from any third party
infringement or other violation of such Transferred Intellectual Property;
 
(c)         all contracts identified on Schedule 2.1(c) (collectively, whether
or not identified on Schedule 2.1(c), the “Transferred Contracts”), together
with all rights and benefits thereunder;
 
(d)         all Permits identified on Schedule 2.1(d) (collectively, whether or
not identified on Schedule 2.1(d), the “Transferred Permits”), together with all
rights thereunder;
 
(e)         all claims, actions, causes of action, choses in action, rights of
recovery, rights of setoff, rights of recoupment, rights of indemnification and
all other similar rights of any kind or nature (the “Transferred Claims”);
 
(f)          all accounts receivable and prepaid expenses;
 
(g)         copies of all books and records and originals of all ledgers, files,
documents and correspondence, customer, supplier, advertiser, circulation and
other lists (including subscriber lists), invoices and sales data, and studies,
reports and other printed or written materials or data owned by Seller and SYC
as of the Closing that relate to the Business; and
 
(h)         the other assets identified on Schedule 2.1(h).
 
2.2           Excluded Assets.  Notwithstanding anything to the contrary set
forth in Section 2.1 or elsewhere in this Agreement, Seller and SYC shall not
(and shall not cause any of their respective Subsidiaries) sell, transfer,
convey, assign and deliver to Buyer or any of its Subsidiaries any assets,
properties and rights of Seller, SYC or any of their respective Subsidiaries
other than the Transferred Assets, and Buyer shall not purchase (or cause any of
its Subsidiaries to purchase) from Seller, SYC or any of their respective
Subsidiaries any assets, properties or rights of Seller, SYC or any of their
respective Subsidiaries other than the Transferred Assets.  Without limiting the
generality of the foregoing, for all purposes of and under this Agreement,
“Transferred Assets” shall not include any assets, properties or rights of
Seller or any of its Subsidiaries other than the Transferred Assets (each, an
“Excluded Asset” and collectively, the “Excluded Assets”), and shall expressly
exclude the following, in each case whether or not used or held for use in,
necessary for or that primarily relate to the Business:

 
-14-

--------------------------------------------------------------------------------

 
 
(a)           all Equity Interests and the corporate charter and bylaws,
qualifications to transact business as a foreign corporation, arrangements with
registered agents relating to foreign qualifications, taxpayer and other
identification numbers, seals, minute books, stock transfer books, records and
ledgers, blank stock certificates and other documents relating to organization,
maintenance and existence of any Subsidiaries of Seller;
 
(b)           the tangible personal property identified on Schedule 2.2(b);
 
(c)            the Registered Intellectual Property identified on Schedule
2.2(c);
 
(d)           all interests in real property other than pursuant to the Montreal
Sublease;
 
(e)            the Contracts identified on Schedule 2.2(e);
 
(f)            the Permits identified on Schedule 2.2(f);
 
(g)           all insurance policies;
 
(h)           the claims, actions, causes of action, choses in action, rights of
recovery, rights of setoff, rights of recoupment and rights of indemnification
identified in Schedule 2.2(h), as well as all claims, actions, causes of action,
choses in action, rights of recovery, rights of setoff, rights of recoupment and
rights of indemnification that directly relate to or arise out of any Excluded
Assets or Excluded Liabilities;
 
(i)            the books, records, ledgers, files, documents and correspondence,
all customer, supplier, advertiser, circulation and other lists (including
subscriber lists), all invoices and sales data, and all studies, reports and
other printed or written materials or data identified in Schedule 2.2(i);
 
(j)            all assets of and rights under any Seller Employee Benefit Plans;
 
(k)           all cash and cash equivalents;
 
(l)            all refunds for Taxes; and
 
(m)          all rights of Seller and SYC under this Agreement, the Related
Agreements and any other agreements, contracts, certificates or instruments
executed and delivered by Seller or SYC in connection with this Agreement and
the transactions contemplated hereby; and
 
(n)           the other assets identified on Schedule 2.2(n).
 
2.3           Assumed Liabilities. Upon the terms and subject to the conditions
set forth in this Agreement (including the terms of Section 2.4), at the
Closing, Buyer shall (or shall cause one or more of its Subsidiaries to)
irrevocably assume from Seller and SYC, and Seller and SYC shall irrevocably
assign to Buyer or one or more of its Subsidiaries, only the following
Liabilities of Seller and SYC as of the Closing that relate to the Business
(each, an “Assumed Liability” and collectively, the “Assumed Liabilities”):

 
-15-

--------------------------------------------------------------------------------

 
 
(a)           all Liabilities of Seller and SYC under the Transferred Contracts
identified on Schedule 2.1(c);
 
(b)           all Liabilities of Seller and SYC arising out of or in connection
with the third party claims, actions, causes or action, choses in action, rights
of recovery, rights of setoff, rights of recoupment and rights of
indemnification against Seller and SYC identified on Schedule 2.3(b)
(collectively, the “Assumed Claims”);
 
(c)           all accounts payable related to the Business identified on
Schedule 2.3(c) which is dated as of the Financial Schedules Date, as well as
accounts payable to the extent related to the Business that have arisen during
the period of time between the Financial Schedules Date and the Closing;
 
(d)           all Liabilities that arise after the Closing with respect to
periods commencing after the Closing relating to the Transferred Employees;
 
(e)            the Liabilities identified on Schedule 2.3(e).
 
2.4           Excluded Liabilities.  Buyer shall not assume (and shall not cause
any of its Subsidiaries to assume) from Seller, SYC or any of their respective
Subsidiaries any Liabilities other than the Assumed Liabilities.  Without
limiting the generality of the foregoing, for all purposes of and under this
Agreement, “Assumed Liabilities” shall not include any Liabilities of Seller,
SYC or any of their respective Subsidiaries other than the Assumed Liabilities
(each, an “Excluded Liability” and collectively, the “Excluded Liabilities”),
and shall expressly exclude the following, in each case whether or not related
to the Business:
 
(a)           all Liabilities that relate to or arise out of any Excluded Assets
or other Excluded Liabilities;
 
(b)           all Liabilities under the Seller Employee Benefit Plans and all
Employment Liabilities;
 
(c)           all Liabilities of Seller, SYC and their respective Subsidiaries
for Taxes payable by Seller, SYC and their respective Subsidiaries, including
Taxes that are the Liability of Seller, SYC and their respective Subsidiaries
pursuant to and in accordance with the terms of Section 2.6 and Article VIII;
 
(d)           all Liabilities of Seller, SYC and their respective Subsidiaries
arising out of or in connection with any third party claims, actions, causes or
action, choses in action, rights of recovery, rights of setoff, rights of
recoupment and rights of indemnification against Seller, SYC and their
respective Subsidiaries other than the Assumed Claims;

 
-16-

--------------------------------------------------------------------------------

 
 
(e)           all Liabilities of Seller and SYC for fees and expenses incurred
in connection with this Agreement and the transactions contemplated hereby;
 
(f)            Seller’s Retained Environmental Liabilities;
 
(g)           all Liabilities of Seller, SYC and any of their respective
Subsidiaries under this Agreement and any other agreements, contracts,
certificates or instruments executed and delivered by Seller, SYC or any of
their respective Subsidiaries in connection with this Agreement and the
Transactions contemplated hereby; and
 
(h)           the Liabilities identified on Schedule 2.4(h).
 
2.5           Consideration for Transferred Assets. 
 
(a)           Consideration.  The aggregate purchase price (the “Purchase
Price”) for the Transferred Assets shall consist of (i) $15,000,000 in cash (the
“Cash Portion”), (ii) the amount, if any, payable by Buyer or Seller in
accordance with Section 2.10(f) hereof and (iii) assumption of the Assumed
Liabilities.
 
(b)           Payment in Full.  (A) The delivery of the Cash Portion by Buyer
(or one or more of its Subsidiaries), (i) minus the sum of the deposit of
$750,000 of the Cash Portion in the Escrow Fund, (ii) plus the amount, if any,
payable by Buyer or Seller in accordance with Section 2.10(f) (which may be a
positive or negative number, which will result in an increase or a decrease in
the cash amount paid, as applicable) and (iii) minus the payment of the amounts
set forth in the Payoff Letter, and (B) the assumption of the Assumed
Liabilities by Buyer (or one or more of its Subsidiaries) pursuant to and in
accordance with the terms of this Agreement shall constitute payment in full for
all of the Transferred Assets.  At or immediately following the Closing, Buyer
will deposit $750,000 in the Escrow Fund.
 
(c)           Allocation of Transferred Assets, Assumed Liabilities and Purchase
Price.  Within 60 days following the Closing Date, Buyer shall prepare a
schedule setting forth Buyer (if applicable) and each Subsidiary of Buyer that
will be purchasing Transferred Assets and/or assuming Assumed Liabilities
pursuant to this Agreement (each, a “Buying Entity” and collectively, the
“Buying Entities”) and which Transferred Assets such Buying Entities are
purchasing and which Assumed Liabilities such Buying Entities are
assuming.  Prior to the Closing, Seller shall prepare a schedule setting forth
Seller and each Subsidiary of Seller that will be selling any Transferred Assets
and/or assigning any Assumed Liabilities pursuant to this Agreement (each, a
“Selling Entity” and collectively, the “Selling Entities”) and which Transferred
Assets such Selling Entities are selling and which Assumed Liabilities such
Selling Entities are assigning.  Within 60 days following the Closing Date,
Buyer shall deliver to Seller a preliminary purchase price allocation among the
Transferred Assets in accordance with Section 1060 of the Code (the “Preliminary
Purchase Price Allocation”).  Within five (5) days after Seller's receipt of the
Preliminary Purchase Price Allocation, the Preliminary Purchase Price Allocation
shall be adjusted by the parties (or if the parties cannot agree within five (5)
days, by a nationally or regionally recognized valuation firm mutually
acceptable to Buyer and Seller (the “Appraiser”)).  The decision of the
Appraiser with regard to the allocation of the Purchase Price among the
Transferred Assets shall be final and binding on the Buying Entities and the
Selling Entities, and the costs of the Appraiser shall be shared equally by the
Buyer and Seller.  Each of Buyer and Seller, when reporting the transactions
consummated hereunder in its own Tax Returns shall allocate the Purchase Price
paid or received, as the case may be, in a manner that is consistent with the
Final Allocation.  Additionally, each of Buyer and Seller will comply with, and
furnish the information required by, Section 1060 of the Code, and any
regulation thereunder.

 
-17-

--------------------------------------------------------------------------------

 
 
2.6           Sales and Use Taxes.  Seller and SYC shall bear and pay any and
all sales, use, goods and services, value added, transfer and other similar
taxes arising out of the transfer of the Transferred Assets to Buyer or its
designees pursuant hereto (the “Transfer Taxes”).  To the extent permitted by
applicable Law, Buyer shall cooperate with Seller and SYC in minimizing such
Transfer Taxes.  To the extent any Tax authority provides notice to Buyer of an
audit of the Transfer Taxes, Buyer shall promptly notify Seller or any successor
thereto and Seller and SYC or any successor thereto shall promptly assume
responsibility for such audit and shall bear and pay when due any additional
Transfer Taxes (plus interest and penalties determined to be due thereon)
ultimately assessed with respect to the transfer of the Transferred Assets to
Buyer or its designee pursuant hereto.  Buyer shall cause its Subsidiary,
Coherent International LLC, to be the purchaser of the Transferred Assets of the
Montreal Business.  Buyer represents that Coherent International LLC has made
the appropriate registrations in the province of Quebec to obtain Goods and
Services Tax and Quebec Sales Tax identification numbers and has obtained such
identification numbers from the competent authorities.  SYC will, and Buyer
shall cause Coherent International LLC to, undertake to file the joint elections
provided for under subsection 167(1) of the Excise Tax Act (Canada) and article
75 of An Act respecting the Quebec sales tax  with the competent authorities by
the due date for such filing.
 
2.7           Bulk Transfer Laws.  Buyer and Seller shall waive, to the fullest
extent permitted by applicable Law, any and all bulk transfer or similar Laws
that may apply to the transactions contemplated by this
Agreement.  Notwithstanding the foregoing, Seller shall indemnify and hold Buyer
and each of its designees who acquire Transferred Assets harmless from and
against any and all Losses incurred by Buyer or such designee in respect of any
such bulk transfer or similar Laws and Buyer’s or such designee’s noncompliance
therewith or waiver thereof.
 
2.8           Closing. 
 
(a)           Closing Place, Time and Date.  Unless this Agreement is earlier
terminated pursuant to Section 10.1, the closing of the transactions
contemplated by this Agreement (the “Closing”) shall be held at the offices of
Wilson Sonsini Goodrich & Rosati, Professional Corporation, 650 Page Mill Road,
Palo Alto, California at 10:00 a.m. PDT on the date which is two (2) Business
Days following the satisfaction or waiver (to the extent permitted hereunder) of
the conditions set forth in Article IX (other than those conditions that by
their terms are not capable of being satisfied or waived until the Closing, but
subject to the satisfaction or waiver (to the extent permitted hereunder) of
such conditions at the Closing), or at such other place and such other location,
time and/or date as the parties hereto shall mutually agree.  For all purposes
of and under this Agreement, “Closing Date” shall mean and refer to the actual
date on which the Closing shall occur pursuant to this Agreement.

 
-18-

--------------------------------------------------------------------------------

 
 
(b)           Closing Deliveries.
 
(i)           At the Closing, Seller shall deliver, or cause to be delivered, to
Buyer or its designees the following:
 
a)           the Transferred Assets;
 
b)          such executed deeds, bills of sale, assignments or other instruments
of transfer and assignment, and releases (including releases or terminations of
Liens on the Transferred Assets other than Permitted Liens) as are reasonably
necessary to consummate the sale and transfer of the Transferred Assets
contemplated by this Agreement, all in form and substance reasonably
satisfactory to Buyer and its counsel;
 
c)           the copy of resolutions of the Seller Board and the board of
directors of SYC authorizing the execution, delivery and performance of this
Agreement, the Related Agreements and each other agreement, document or
certificate to which it is a party and is required to be delivered pursuant
hereto or in connection herewith and authorizing the consummation of the
transactions contemplated hereby and thereby by Seller and SYC and a certificate
of the secretary or clerk of Seller, dated the Closing Date, to the effect that
such resolutions were duly adopted and are in full force and effect;
 
d)          duly executed counterparts to each of the Related Agreements and the
Montreal Sublease;
 
e)           certificates satisfying the requirements of Treasury Regulation §
1.1445-2(b) that exempt the Buyer Entities from any requirement to withhold
Taxes under Code § 1445; and
 
f)           any and all other documents, instruments, certificates and
agreements contemplated by Article IX, by the Related Agreements or as Buyer may
reasonably request in order to effectively transfer to Buyer or its designees
all of the Transferred Assets pursuant hereto to the fullest extent permitted by
applicable Law.
 
(ii)           At the Closing, Buyer shall deliver, or cause to be delivered, to
Seller or SYC (as Seller may direct) the following:
 
a)           an amount in cash equal to the Cash Portion (subject to the
adjustments set forth in Section 2.5(b) above), payable in immediately available
funds by wire transfer to an account designated by Seller to Buyer in writing
not later than two Business Days prior to the Closing Date;

 
-19-

--------------------------------------------------------------------------------

 
 
b)          duly executed counterparts to each of the Related Agreements and
Montreal Sublease;
 
c)           such executed assignment and assumption instruments as are
reasonably necessary to consummate the assumption of the Assumed Liabilities
contemplated by this Agreement, all in form and substance reasonably
satisfactory to Seller and its counsel;
 
d)          the copy of resolutions of the Buyer Board, or the board of
directors of its designees as may be appropriate, authorizing the execution,
delivery and performance of this Agreement, and each other agreement, document
or certificate to which it is a party and is required to be delivered pursuant
hereto or in connection herewith and authorizing the consummation of the
transactions contemplated hereby and thereby by Buyer and a certificate of the
secretary of Buyer, dated the Closing Date, to the effect that such resolutions
were duly adopted and are in full force and effect; and
 
e)           any and all other instruments, certificates and agreements
contemplated by Article IX, by the Related Agreements or as Seller may
reasonably request in order to effectively make Buyer or one or more of its
designees responsible for all Assumed Liabilities pursuant hereto to the fullest
extent permitted by applicable Law.
 
(c)           Effective Time.  The effective date of the transfer of the
Transferred Assets from Seller to Buyer or its designees pursuant hereto shall
be the close of business on the day immediately preceding the Closing Date (the
“Effective Time”).  From and after the Effective Time, the Business shall be
conducted and the Transferred Assets shall be held for the account and benefit,
and at the risk, of Buyer or its designees, as applicable.

 
-20-

--------------------------------------------------------------------------------

 
 
2.9           Non-Assignable Assets. 
 
(a)           Notwithstanding anything to the contrary set forth in this
Agreement or any Related Agreement, this Agreement shall not constitute an
agreement to assign any Contract or Permit that would otherwise be a Transferred
Asset under this Agreement, or any benefit arising thereunder or resulting
therefrom, if and to the extent that an attempted assignment, transfer or
conveyance thereof, without the consent of a party thereto (other than Seller,
SYC or any of their respective Subsidiaries) or Governmental Authority, as the
case may be, would constitute a breach or other contravention thereof or in any
way adversely affect the rights of Buyer or any of its designees thereunder
(each, a “Non-Assignable Asset”).  Prior to the Closing, Seller and SYC shall,
and shall cause each of their respective Subsidiaries to, use all commercially
reasonable efforts to obtain the consent of any Persons and Governmental
Authorities that may be required in order to assign, transfer and convey all of
the Transferred Contracts and Transferred Permits to Buyer or its designees
pursuant to this Agreement.  If such consent is not obtained prior to the
Closing, or if an attempted assignment, transfer or conveyance thereof would be
ineffective or would adversely affect the rights thereunder so that Buyer would
not receive substantially all such rights, (i) Seller shall, and shall cause
each other Selling Entity to, continue to use reasonable best efforts to obtain
the consent of any Persons or Governmental Authorities that may be required to
assign, transfer or convey each Non-Assignable Asset to Buyer or its designees,
and (ii) Seller and Buyer shall cooperate in a mutually agreeable arrangement
under which Buyer would obtain the benefits and assume the obligations
thereunder in accordance with this Agreement, including by subcontracting,
sub-licensing or sub-leasing to Buyer, or under which Seller would enforce for
the benefit of Buyer, with Buyer assuming Seller’s obligations, any and all
rights of Seller against a third party thereto.  Seller shall promptly pay to
Buyer when received all monies received by Seller in respect of such
Non-Assignable Assets or any benefit arising thereunder, except to the extent
the same represents an Excluded Asset.  To the extent the benefits therefrom and
obligations thereunder have been provided by alternative arrangements as
provided above, any such Non-Assignable Asset shall be deemed to be a
Transferred Asset, provided that Buyer shall not be responsible for any
Liabilities (i) arising out of a claim of breach of such Non-Assignable Asset
due to the establishment of the alternative arrangements, or (ii) arising out of
such Non-Assignable Asset as a result of Seller’s action without Buyer’s
approval in a manner inconsistent with the alternative arrangements.
 
(b)           In furtherance and not in limitation of Section 2.9(a), in the
event that Seller is unable to obtain any required consent to the transfer at
Closing to the Buyer of any Non-Assignable Asset and Seller and Buyer have
failed to agree on alternate arrangements to an assignment reasonably
satisfactory to Buyer, then (i) Seller shall remain a party to and shall
continue to be bound by such Non-Assignable Asset, (ii) Buyer shall pay, perform
and discharge fully all of the obligations of Seller thereunder from and after
the Closing Date, upon the terms and subject to the conditions of such
Non-Assignable Asset, (iii) Seller shall, without further consideration
therefor, pay, assign and remit to Buyer promptly all monies, rights and other
consideration received in respect of such Non-Assignable Asset on and after the
Closing Date, and (iv) Seller shall, without further consideration therefor,
exercise and exploit its rights and options under such Non-Assignable Asset in
the manner and only to the extent directed by Buyer.  If and when any consent
shall be obtained following the Closing Date with respect to the transfer by
Seller to Buyer of any such Non-Assignable Asset or such Non-Assignable Asset
shall otherwise become assignable following the Closing Date, Seller shall
promptly assign all of its rights and obligations thereunder to Buyer, without
further consideration therefor, and Buyer shall, without further consideration
therefor, assume such rights and obligations, to the fullest extent
permitted.  The existence of the provisions of this Section 2.9 shall not reduce
or otherwise adversely affect any party’s ability to enforce any of its rights
under this Agreement.

 
-21-

--------------------------------------------------------------------------------

 
 
2.10         Closing Date Balance Sheet Adjustment. 
 
(a)           As promptly as practicable, and in any event not later than sixty
(60) days after the Closing Date, Buyer shall prepare and deliver to Seller a
written statement (the “Accounting Report”) setting forth Buyer’s good faith
calculation of the Net Assets at Closing, which shall be based on Buyer’s review
of the financial and other books and records of Seller, SYC and their respective
Subsidiaries and such other documents as Buyer and Seller shall mutually agree.
 
(b)           Seller shall have the right to review the Accounting Report and,
within thirty (30) days after the date of receipt of such Accounting Report, may
deliver to Buyer a certificate (a “Dispute Notice”) setting forth its
objections, if any, to the Accounting Report, together with a summary of the
reasons therefor and calculations which, in its view, are necessary to eliminate
such objections.  If Seller does not object within such thirty (30) day period,
the determination of Net Assets at Closing as set forth in the Accounting Report
shall be final and binding.
 
(c)           If Seller objects to the Accounting Report within such thirty (30)
day period, Buyer and Seller shall negotiate in good faith and use their
reasonable best efforts to resolve such objections by written agreement (the
“Agreed Adjustments”) within fifteen (15) days of receipt by Buyer of the
Dispute Notice.  If Buyer and Seller resolve such objections, the Accounting
Report, as adjusted by the Agreed Adjustments, shall be the final and binding
determination of the Net Assets at Closing.
 
(d)           If any such objections are not resolved by Agreed Adjustments
within such fifteen (15) day period, then Buyer and Seller shall submit such
unresolved objections to the national office of a nationally recognized
accounting firm that is mutually acceptable to Buyer and Seller and that is not
the current independent registered public accounting firm of either Buyer or
Seller (the “Accounting Firm”).  The Accounting Firm shall act as an expert, not
as an arbitrator, and shall be directed by Buyer and Seller to resolve such
objections based solely on the written submissions of Buyer and Seller.  The
Accounting Firm shall investigate only those items which are in dispute and
shall not assign a value to any item that is (i) greater than the greatest value
for such item claimed by either of Buyer or Seller or (ii) lower than the lowest
value for such item claimed by either of Buyer or Seller.  The parties shall
instruct the Accounting Firm to render its determination within 30 days of the
referral of such matter thereto and to deliver written reports to each of Buyer
and Seller setting forth its resolution of such unresolved objections.  The
Accounting Report, after giving effect to any Agreed Adjustments and to the
resolution of disputed matters by the Accounting Firm, shall be the final and
binding determination of Net Assets at Closing.
 
(e)           The parties shall make available to the other parties to this
Agreement and, if applicable, the Accounting Firm, (i) such books, records and
other information (including work papers) as any of the foregoing may reasonably
request to prepare or review the Accounting Report or any matters submitted to
the Accounting Firm and (ii) those of its employees and representatives who were
primarily responsible for the preparation of the Accounting Report or the
Dispute Notice, as the case may be.  The fees and expenses of the Accounting
Firm hereunder shall be paid by the party whose calculation or estimate of
disputed items on an aggregate basis represents the greatest difference from the
Accounting Firm’s determination of those items on an aggregate basis.

 
-22-

--------------------------------------------------------------------------------

 
 
(f)           If Net Assets at Closing is greater than $4,561,072, and such
difference is greater than $150,000, then Buyer shall promptly (and in any event
within five (5) Business Days) pay such amount in excess of $150,000 to the
Seller up to a maximum of $500,000 and (ii) if $4,561,072 is greater than the
Net Assets at Closing, then Seller shall promptly (and in any event within five
(5) Business Days) pay such amount in excess of $150,000 to the Buyer.
 
2.11         Further Action.  Seller shall, at any time and from time to time
after the Closing Date, upon the request of Buyer, do, execute, acknowledge and
deliver, or cause to be done, executed, acknowledged and delivered, all such
further deeds, assignments, transfers and other instruments of transfer and
conveyance as may be required for the assigning, recording, transferring,
granting and conveying to Buyer or its successors and assigns, or for aiding and
assisting in collecting and reducing to possession, any or all of the
Transferred Assets.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Except, with respect to any Section or subsection of this Article III, as set
forth in the corresponding Section or subsection of the disclosure schedule
delivered by Seller and SYC to Buyer on the date of this Agreement (the “Seller
Disclosure Schedule”), Seller and SYC hereby represent and warrant to Buyer as
is set forth in this Article III.  The number and section references in the
Seller Disclosure Schedule shall correspond to the numbered and lettered
paragraphs in the Agreement.  Information disclosed in a particular section or
subsection of the Seller Disclosure Schedule shall be deemed to be disclosed and
incorporated into any other section or subsection of the Seller Disclosure
Schedule where such disclosure would otherwise be appropriate, but only to the
extent that it is reasonably apparent from the express language of such
disclosure that it applies to such other section or subsection. Headings,
captions and cross-references in the Seller Disclosure Schedule are for
convenience of reference only and shall in no way modify, limit or affect, or be
considered in construing or interpreting any information provided herein.  The
information contained in the Seller Disclosure Schedule is as of the date of the
Agreement, but shall not alter the date as of which any representation or
warranty is made pursuant to the Agreement. The inclusion of any information on
any part of the Seller Disclosure Schedule shall not be deemed to be an
admission or acknowledgement by the Seller, SYC or any of their respective
Subsidiaries that such information is material or that such information includes
any act or omission outside the ordinary course of business of the Seller or
SYC. Nothing in the Seller Disclosure Schedule constitutes an admission of
liability or obligation of the Seller or SYC or an admission against the
interests of the Seller or SYC.

 
-23-

--------------------------------------------------------------------------------

 
 
3.1           Organization and Standing.  Each Selling Entity (i) is a
corporation or other legal entity duly organized, validly existing and in good
standing under the Laws of the jurisdiction of its respective organization (to
the extent the “good standing” concept is applicable in the case of any
jurisdiction outside the United States), (ii) has the requisite corporate power
and authority to carry on its respective business as it is presently being
conducted and to own, lease or operate its respective properties and assets, and
(iii) is duly qualified to do business and is in good standing in each
jurisdiction where the character of its properties owned or leased or the nature
of its activities make such qualification necessary (to the extent the “good
standing” concept is applicable in the case of any jurisdiction outside the
United States), except in any jurisdictions other than the State of New
Hampshire, the city of Montreal or the province of Quebec, where the failure to
be so qualified or in good standing would not, individually or in the aggregate,
have a Business Material Adverse Effect.  No Selling Entity is in violation of
its certificate of incorporation, bylaws or other applicable constituent
documents in any material respect.
 
3.2           Authorization; Board Approval. 
 
(a)           Each Selling Entity has all requisite corporate or other
organizational power and authority to execute and deliver this Agreement and any
Related Agreement to which it will be a party, to consummate the transactions
contemplated by this Agreement and the Related Agreements and to perform its
obligations hereunder and thereunder.  The execution and delivery by each
Selling Entity of this Agreement and the Related Agreements to which it will be
a party and the consummation by each Selling Entity of the transactions
contemplated by this Agreement and the Related Agreements have been duly
authorized by all necessary corporate action on the part of each Selling Entity,
and no additional corporate or other actions or proceedings on the part of any
Selling Entity is necessary to authorize, adopt or approve this Agreement and
the Related Agreements and the transactions contemplated hereby and
thereby.  This Agreement has been, and each of the Related Agreements upon their
execution and delivery will be, duly executed and delivered by each Selling
Entity party thereto and, assuming the due authorization, execution and delivery
by Buyer, constitutes a legal, valid and binding obligation of each such Selling
Entity, enforceable against such Selling Entity in accordance with its terms,
except that such enforceability (a) may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other similar Laws affecting or
relating to creditors’ rights generally and (b) is subject to general principles
of equity.
 
(b)           On October 7, 2009, by unanimous written consent of the entire
Board of Directors of the Seller, the Seller Board unanimously approved this
Agreement and the transactions contemplated hereby, including the transfer of
the Transferred Assets.  As of the date hereof, the Seller Board has not
rescinded or modified in any way the foregoing determinations and actions.
 
(c)           No action on the part of the stockholders of Seller is required to
approve the sale of the Transferred Assets contemplated hereby.  The approval of
the sole stockholder of SYC is required to approve the sale of the Transferred
Assets contemplated hereby.

 
-24-

--------------------------------------------------------------------------------

 
 
 
3.3          Non-contravention; Required Consents. 
 
(a)           The execution, delivery and performance of this Agreement and the
Related Agreements by each Selling Entity party thereto, the consummation by
each Selling Entity of the transactions contemplated by this Agreement and the
Related Agreements and the compliance by each Selling Entity with any of the
terms hereof and thereof do not and will not (i) violate or conflict with any
provision of the certificates of incorporation or bylaws or other constituent
documents of any of the Selling Entities, (ii) subject to obtaining such
Consents identified in Section 3.3(a)(ii) of the Seller Disclosure Schedule,
violate, conflict with, or result in the breach of or constitute a default (or
an event which with notice or lapse of time or both would become a default)
under, or result in the termination of, or accelerate the performance required
by, or result in a right of termination or acceleration under, any Contract to
which any of the Selling Entities is a party or by which any of the Selling
Entities or any of their respective properties or assets may be bound, (iii)
violate or conflict with any Law or Order applicable to any of the Selling
Entities or by which any of their properties or assets are bound or (iv) result
in the creation of any Lien upon any of the Transferred Assets, except in the
case of each of clauses (ii), (iii) and (iv) above, for such violations,
conflicts, breaches, defaults, terminations, accelerations or Liens which would
not, individually or in the aggregate, have a Business Material Adverse Effect.
 
(b)           No consent, approval, Order or authorization of, or filing or
registration with, or notification to (any of the foregoing being a “Consent”),
any Governmental Authority is required on the part of any of the Selling
Entities in connection with the execution, delivery and performance of this
Agreement and the Related Agreements by each Selling Entity party thereto, the
consummation by each Selling Entity of the transactions contemplated by this
Agreement and the Related Agreements and the compliance by each Selling Entity
with any of the terms hereof and thereof.
 
3.4          Controls; Compliance. 
 
(a)           Seller and SYC have established and maintain, adhere to and
enforce a system of internal accounting controls which are effective in
providing reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements in accordance with GAAP, including
policies and procedures that (i) require the maintenance of records that in
reasonable detail accurately and fairly reflect the transactions and
dispositions of the assets of Seller and SYC, (ii) provide reasonable assurance
that transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP, and that receipts and expenditures of Seller
and SYC are being made only in accordance with appropriate authorizations of
management and Seller Board and (iii) provide reasonable assurance regarding
prevention or timely detection of unauthorized acquisition, use or disposition
of the assets of Seller and SYC that could have a material effect on Seller’s
financial statements.  Except as Seller has disclosed in its quarterly and
annual reports filed with the SEC (all of which have been remediated), neither
Seller nor SYC (including any employee thereof) nor Seller’s independent
auditors has identified or been made aware of (A) any significant deficiency or
material weakness in the system of internal accounting controls utilized by
Seller and SYC, (B) any fraud, whether or not material, that involves Seller’s
management or other employees who have a role in the preparation of financial
statements or the internal accounting controls utilized by Seller and SYC or
(C) any claim or allegation regarding any of the foregoing.

 
-25-

--------------------------------------------------------------------------------

 
 
(b)           Seller has established and maintains disclosure controls and
procedures required by Rules 13a-15(e) or 15d-15(e) under the Exchange Act that
are designed to ensure that information required to be disclosed by Seller in
the reports that it files or submits under the Exchange Act is recorded,
processed, summarized and reported within the time periods specified in the
SEC’s rules and forms and is accumulated and communicated to Seller’s management
to allow timely decisions regarding required disclosure.
 
3.5          Business Financial Statements.  Section 3.5 of the Seller
Disclosure Schedule sets forth the following financial statements with respect
to the Business: (i) unaudited balance sheet and income statement as of and for
the years ended December 31, 2007 and 2008 for the SOF Business (the “SOF
Business Financial Statements”); and (ii) unaudited balance sheet and income
statement for the six-month period ended June 30, 2009 for the SOF Business
(“SOF Interim Financial Statements”); (iii) the unaudited balance sheet and
income statement as of and for the years ended December 31, 2007 and 2008 for
the Montreal Business (the “Montreal Business Financial Statements”); and
(iv) unaudited balance sheet and income statement as of and for the six-month
period ended June 30, 2009 for the Montreal Business (“Montreal Interim
Financial Statements” and together with the SOF Business Financial Statements,
SOF Interim Financial Statements and Montreal Business Financial Statements, the
“Business Financial Statements”).  The Business Financial Statements have been
prepared in accordance with GAAP applied on a consistent basis (except as may be
noted therein), and present fairly, in all material respects, the financial
position and the results of operations of the SOF Business and the Montreal
Business as of the respective dates thereof or for the periods then ended,
except that such financial statements do not include footnotes that would be
required by GAAP.
 
3.6          No Undisclosed Liabilities; Indebtedness.  There are no Liabilities
related to the Business of any nature other than (a) Liabilities that are fully
accrued or otherwise reserved against in the Balance Sheet, (b) Liabilities
under this Agreement, (c) Liabilities incurred in connection with the
transactions contemplated by this Agreement, (d) executory obligations under any
Transferred Contract, and (e) other Liabilities that have not, individually or
in the aggregate, had a Business Material Adverse Effect.  Assuming that the
amounts set forth in the Payoff Letter are paid in full at the Closing,
immediately after the Closing, neither Buyer nor SYC shall have any Indebtedness
of the type described in clauses (i), (ii), (iv) and (vii) in the definition
thereof.
 
3.7          Absence of Certain Changes.  Since June 30, 2009, except for
actions expressly contemplated by this Agreement, the Business has been
conducted, in all material respects, in the ordinary course consistent with past
practice, and there has not been or occurred any of the following with respect
to the Business:
 
(a)          any event, development, change, circumstance or condition that has
had, individually or in the aggregate, a Business Material Adverse Effect
(whether or not any events, developments, changes, circumstances or conditions
occurring prior to June 30, 2009 caused or contributed to the occurrence of such
Business Material Adverse Effect);

 
-26-

--------------------------------------------------------------------------------

 
 
(b)           any sale, transfer or other disposition of any of the Transferred
Assets, except in the ordinary course of business consistent with past practice
and which are not, individually or in the aggregate, material to the Business;
 
(c)           any damage, destruction or other casualty loss (whether or not
covered by insurance) with respect to any of the Transferred Assets;
 
(d)           any change in any method of accounting or accounting principles or
practice, or Tax election, except for any such change required by reason of a
change in GAAP or regulatory accounting principles;
 
(e)           (i) any incurrence or assumption of any long-term or short-term
debt or issuance of any debt securities except for short-term debt incurred to
fund operations of the Business in the ordinary course of business consistent
with past practice, (ii) any assumption, guarantee or endorsement of the
obligations of any other Person, (iii) any loan, advance or capital contribution
to, or other investment in, any other Person (other than customary loans or
advances to employees or direct or indirect wholly-owned Subsidiaries of Seller,
in each case in the ordinary course of business consistent with past practice)
or (iv) any mortgage or pledge of any assets, tangible or intangible, or any
creation of any Lien thereupon;
 
(f)           any plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization of any of
the Selling Entities;
 
(g)           any payment, discharge or satisfaction of any claim, Lien,
obligation or Liability of the Business, other than (i) Permitted Liens,
(ii) the payment, discharge or satisfaction of claims, Liens, obligations or
Liabilities reflected or reserved against in the Balance Sheet or (iii) in the
ordinary course of business;
 
(h)           any disposition of or lapse of any right to the use of any of the
Transferred Intellectual Property, or application therefor or any disposition
of, or to Seller’s Knowledge any disclosure of any Trade Secrets or other
confidential information constituting Transferred Intellectual Property to
Persons not bound by confidentiality obligations;
 
(i)           the making of any capital expenditure or commitment in excess of
$10,000 for additions to property, plant, equipment, intangible or capital
assets or for any other purpose, other than for emergency repairs or
replacements and other than commitments that may be canceled by Buyer without
fee or penalty or any other payment with 30 days notice or less;

 
-27-

--------------------------------------------------------------------------------

 
 
(j)            any entry related to the Business, into any Collective Bargaining
Agreement, or any experience of any organized slowdown, work interruption,
strike or work stoppage;
 
(k)           any granting by Seller or SYC of any increase in compensation or
fringe benefits to any Business Employee, except for normal increases of cash
compensation in the ordinary course of business consistent with past practice
(other than to directors or officers of Seller), or any payment by Seller or SYC
of any bonus to any Business Employee, except for bonuses made in the ordinary
course of business consistent with past practice (other than to directors or
officers of Seller), or any granting by Seller or SYC of any increase in
severance or termination pay to any Business Employee or any entry by Seller or
SYC into any currently effective employment, severance, termination or
indemnification agreement with any Business Employee or any agreement with any
Business Employee the benefits of which are contingent or the terms of which are
materially altered upon the occurrence of the transactions contemplated hereby
(other than offer letters and letter agreements entered into in the ordinary
course of business consistent with past practice with Business Employees who are
not officers and are terminable “at will” without Seller or SYC incurring any
material liability or financial obligation) or any other change in the
compensation or benefits structure applicable to the Business Employees in a
manner that adversely affects in a material respect the cost structure of the
Business;
 
(l)            any other transaction or Material Contract other than in the
ordinary course of business consistent with past practice; or
 
(m)          any Contract, whether in writing or otherwise, to take any of the
actions identified in this Section 3.7.
 
3.8          Compliance with Laws and Orders. 
 
(a)           The Business is being conducted in compliance with all applicable
Laws and Orders.  Seller and SYC, in operating the Business, have complied with
all U.S. export control Laws regarding any export of its products or technology,
including the Export Administration Regulations (“EAR”) maintained by the U.S.
Department of Commerce and the International Traffic in Arms Regulations
(“ITAR”) maintained by the U.S. Department of State. The Business as currently
conducted does not require any of the Buying Entities to obtain a license from
the U.S. Departments of Commerce or State or an authorized body thereof under
ITAR or EAR or other legislation regulating the development, commercialization
or export of technology.
 
(b)           Since January 1, 2003, no Selling Entity has received any written
notification, with respect to the Business, from any Governmental Authority
(i) asserting that it is in material violation of any Law, (ii) threatening to
revoke the Transferred Permits, or (iii) requiring it (A) to enter into or
consent to the issuance of a cease and desist order, consent decree, written
agreement, commitment or memorandum of understanding, or (B) to adopt any
policy, procedure or resolution of its board of directors or similar undertaking
that restricts the conduct of the Business, or (iv) other than disclosed in
filings made by Seller with the SEC under the Exchange Act.

 
-28-

--------------------------------------------------------------------------------

 
 
3.9          Permits. 
 
(a)           The Selling Entities have, and are in compliance in all material
respects with the terms of, all Transferred Permits, and no suspension or
cancellation of any such Transferred Permits is pending or, to the Knowledge of
Seller, threatened.
 
(b)           The Permits identified on Schedule 2.1(d) are all of the Permits
of Seller and SYC related to the Business and there are no Permits necessary for
the conduct of the Business as currently conducted which have not been obtained
by Seller or SYC.
 
3.10        Litigation; Orders. 
 
(a)           There is no Legal Proceeding with respect to the Business pending
or, to the Knowledge of Seller, threatened against Seller, SYC or any of their
respective properties that (i) involves an amount in controversy in excess of
$10,000, (ii) seeks material injunctive relief, (iii) seeks to impose any legal
restraint on or prohibition against or limit Seller’s or SYC’s (or, after the
Closing Date, Buyer’s or any of its Subsidiaries’) ability to operate the
Business substantially as it was operated immediately prior to the date of this
Agreement or (iv) would, individually or in the aggregate with all other pending
or threatened Legal Proceedings, have a Business Material Adverse Effect.
 
(b)           Neither Seller nor SYC is subject to any outstanding Order.
 
3.11        Material Contracts. 
 
(a)           For purposes of this Agreement, a “Material Contract” shall mean
the following Contracts primarily relating to or used in the Business:
 
(i)           any “material contract” (as such term is defined in Item
601(b)(10) of Regulation S-K of the SEC, other than those agreements and
arrangements described in Item 601(b)(10)(iii));
 
(ii)          any employment or consulting Contract providing for an annual base
compensation in excess of $50,000;
 
(iii)         any Contract or plan, including any stock option plan, stock
appreciation right plan or stock purchase plan, any of the benefits of which
will be increased, or the vesting of benefits of which will be accelerated, by
the consummation of the transactions contemplated hereby or the value of any of
the benefits of which will be calculated on the basis of any of the transactions
contemplated by this Agreement;
 
(iv)         any Contract providing for indemnification (other than a Contract
with a customer, which is entered into by the Seller or SYC in the ordinary
course of its business and substantially similar to the indemnification
provisions set forth in other Contracts with customers, forms of which have been
provided to or made available to Buyer or any guaranty (in each case, under
which Seller or SYC has continuing obligations as of the date hereof);

 
-29-

--------------------------------------------------------------------------------

 
 
(v)          any Contract containing any covenant (A) limiting the right of
Seller or SYC to engage in any line of business, to make use of any material
technology or to compete with any Person in any line of business, (B) granting
any exclusive rights, (C) prohibiting Seller or SYC (or, after the Closing Date,
Buyer or any of its Subsidiaries) from engaging in business with any Person or
levying a fine, charge or other payment for doing so or (D) otherwise
prohibiting or limiting the right of Seller or SYC to distribute or offer any
products or services or to purchase or otherwise obtain any software,
components, parts or subassemblies in each case, other than any such Contracts
that (x) may be cancelled without material liability to Seller or SYC (or, after
the Closing Date, to Buyer or any of its Subsidiaries) upon notice of ninety
(90) days or less or (y) are not, individually or in the aggregate, material to
the Business;
 
(vi)         any Contract (A) relating to the disposition or acquisition by
Seller or SYC after the date of this Agreement of a material amount of assets or
(B) pursuant to which Seller or SYC will acquire any material ownership interest
in any other Person or other business enterprise other than Seller’s
Subsidiaries;
 
(vii)        any dealer, distributor, joint marketing or development Contracts
(as measured by continuing costs to be incurred by, and fees to be paid by,
Seller or SYC) to solely or jointly develop or market any product, technology or
service, and which may not be canceled without material liability to Seller or
SYC upon notice of thirty (30) days or less;
 
(viii)       any Material IP License;
 
(ix)         any Contract (A) containing any financial penalty for the failure
by Seller or SYC to comply with any support or maintenance obligation or
(B) containing any obligation to provide support or maintenance for Seller
Products for any period in excess of twelve (12) months, other than those
obligations that are terminable by Seller or SYC on no more than thirty (30)
days notice without material liability or financial obligation to Seller or SYC;
 
(x)          any Contracts containing any service obligation on the part of
Seller or SYC, other than (A) warranties provided in the ordinary course of
business consistent with past practice and (B) those obligations that are
terminable by Seller or SYC on no more than thirty (30) days notice without
material liability or financial obligation to Seller or SYC;
 
(xi)         any Contract authorizing another Person to provide support or
maintenance to customers of the Business, including distributors or resellers
that are obligated to provide such support or maintenance;

 
-30-

--------------------------------------------------------------------------------

 
 
(xii)        any Contract to license any third party to manufacture or reproduce
any Seller Products or any Contract to sell or distribute any Seller Products,
except (A) agreements with distributors or sales representatives in the ordinary
course of business consistent with past practice or (B) agreements allowing
internal copies made or to be made by end-user customers in the ordinary course
of business consistent with past practice;
 
(xiii)       any settlement Contract other than (A) releases immaterial in
nature or amount entered into with former employees or independent contractors
of Seller in the ordinary course of business or (B) settlement agreements for
cash only (which has been paid);
 
(xiv)       any Contract which grants any right of first refusal, right of first
offer or similar right with respect to any material assets, rights or
properties;
 
(xv)        any Contract which limits the payment of dividends;
 
(xvi)       any Contract which relates to a joint venture, partnership, limited
liability company agreement or other similar agreement or arrangement, or to the
formation, creation or operation, management or control of any partnership or
joint venture with any third parties;
 
(xvii)      any Contract which relates to an acquisition, divestiture, merger or
similar transaction and which contains representations, covenants, indemnities
or other obligations (including indemnification, “earn-out” or other contingent
obligations) that are still in effect;
 
(xviii)     any Contract entered into since December 31, 2008 or prior to such
date which remained unfilled and outstanding with a customer or purchase order
from a Customer, in each case providing for payments from that customer of
$100,000 or more;
 
(xix)        any Contract or subcontract still in effect that is subject to FAR;
 
(xx)         any other Contract that provides for payment obligations by Seller
or SYC of $10,000 or more in any individual case that is not terminable by
Seller or SYC (or, after the Closing Date, by Buyer or any of its Subsidiaries)
upon notice of thirty (30) days or less without material liability to the
Business and is not disclosed pursuant to clauses (i) through (xix) above; and
 
(xxi)        any Contract, or group of Contracts with a Person (or group of
affiliated Persons), the termination or breach of which would have or would be
reasonably expected to have a material adverse effect on any material product or
service offerings of Seller or SYC or otherwise have a Business Material Adverse
Effect and is not disclosed pursuant to clauses (i) through (xx) above.

 
-31-

--------------------------------------------------------------------------------

 
 
(b)           Section 3.11(b) of the Seller Disclosure Schedule contains a
complete and accurate list of all Material Contracts to or by which Seller or
SYC is a party or is bound, and identifies each subsection of Section 3.11(a)
that describes such Material Contract.  True, correct and complete copies of all
of the Contracts identified on the Seller Disclosure Schedule and all standard
terms and conditions of purchase for customer purchase orders have been made
available to Buyer and its counsel prior to the date hereof.  There are no
Contracts between Seller and/or SYC on the one hand, and any of Seller’s other
Subsidiaries, on the other hand, related to the Business.
 
(c)           Each Material Contract is valid and binding on Seller (and/or each
such Subsidiary of Seller party thereto) and is in full force and effect, and
neither Seller nor SYC, nor, to the Knowledge of Seller, any other party
thereto, is in breach of, or default under, any such Material Contract, and no
event has occurred that with notice or lapse of time or both would constitute
such a breach or default thereunder by Seller or SYC, or, to the Knowledge of
Seller, any other party thereto.
 
3.12        Taxes. 
 
(a)           All material Tax Returns required by applicable Laws to be filed
by or on behalf of Seller and SYC have been filed in accordance with all
applicable Laws, and all such Tax Returns are true, correct and complete in all
material respects.
 
(b)           Seller and SYC have paid (or have had paid on its behalf) or has
withheld and remitted to the appropriate Governmental Authority all Taxes
(including income Taxes, withholding Taxes and estimated Taxes) due and payable
without regard to whether such Taxes have been assessed or has established in
accordance with GAAP an adequate accrual for all Taxes (including Taxes that are
not yet due or payable) through the end of the last period for which Seller and
SYC ordinarily record items on their respective books, and regardless of whether
the liability for such Taxes is disputed.  Seller has made available to Buyer
complete and accurate copies of all income, franchise, and foreign Tax Returns
of Seller and SYC and any amendments thereto, filed by or on behalf of Seller or
SYC or any member of a group of corporations including Seller or SYC for the
taxable years ending 2001 through 2008.
 
(c)           There are no Liens on the assets of Seller or SYC relating or
attributable to Taxes, other than (i) Liens for Taxes which are not yet
delinquent, or (ii) Liens for Taxes disclosed on Section 3.12(c) of the Seller
Disclosure Schedule being contested in good faith by any appropriate proceedings
for which adequate reserves have been established in accordance with GAAP, such
contest effectively suspends collection of the contested obligation and the
enforcement of any Lien securing such obligation and the failure to make payment
pending such contest would not have a Business Material Adverse Effect.
 
(d)           To the extent applicable to the Transferred Assets or the Buyer’s
ownership of the Transferred Assets or operation of the Business, neither Seller
nor SYC have been delinquent in the payment of any Tax, nor is there any Tax
deficiency outstanding, assessed or proposed against Seller or SYC.

 
-32-

--------------------------------------------------------------------------------

 
 
(e)           As of the date of this Agreement, there are no Legal Proceedings
now pending, or to the Knowledge of Seller, threatened against or with respect
to Seller or SYC with respect to any Tax, and none of Seller or SYC knows of any
audit or investigation with respect to any Liability of Seller or SYC for Taxes,
and there are no agreements in effect to extend the period of limitations for
the assessment or collection of any Tax for which Seller or SYC may be liable.
 
(f)           Seller and SYC have not executed any closing agreement pursuant to
Section 7121 of the Code or any predecessor provision thereof, or any similar
Laws.
 
(g)           Each of Seller and SYC has disclosed on its Tax Returns all
positions taken therein that could give rise to a substantial understatement of
federal income Tax within the meaning of Section 6662 of the Code or any similar
Laws.
 
(h)           Neither Seller nor SYC have (i) ever been a party to a Contract or
inter-company account system in existence under which Seller or SYC has, or may
at any time in the future have, an obligation to contribute to the payment of
any portion of a Tax (or pay any amount calculated with reference to any portion
of a Tax) of any group of corporations of which Seller or SYC is or was a part
(other than a group the common Buyer of which is Seller) and (ii) any Liability
for Taxes of any Person (other than Seller or SYC) under Treasury Regulations
Section 1.1502-6 (or any similar provision of state, local or foreign Law) as a
transferee or successor, by contract or otherwise.
 
(i)           No written claim has been made during the past five (5) years by
any appropriate Governmental Authority in a jurisdiction where neither Seller
nor SYC filed Tax Returns that it is or may be subject to any taxation by that
jurisdiction.
 
(j)           Neither Seller nor SYC has participated or engaged in transactions
that constitute “reportable transactions” as such term is defined in Treasury
Regulations Section 1.6011-4(b)(1) (other than such transactions that have been
properly reported or are not yet required to have been reported), or
transactions that constitute “listed transactions” as such term is defined in
Treasury Regulations Section 1.6011-4(b)(2).
 
(k)           Neither Seller nor SYC has agreed or is required to make any
adjustments pursuant to Section 481(a) of the Code or any similar Laws by reason
of a change in accounting method initiated by it or any other relevant party and
neither Seller nor SYC has any Knowledge that the appropriate Governmental
Authority has proposed any such adjustment or change in accounting method, nor
is any application pending with any appropriate Governmental Authority
requesting permission for any changes in accounting methods that relate to the
business or assets of Seller or SYC.
 
(l)           Seller and SYC will not be required to include any item of income
in, or exclude any item of deduction from, taxable income for any taxable period
(or portion thereof) ending after the Closing Date as a result of (i) any
installment sale or open transaction disposition made on or prior to the Closing
Date or (ii) any prepaid amount received on or prior to the Closing Date.

 
-33-

--------------------------------------------------------------------------------

 
 
(m)           Seller and SYC have delivered or made available to Buyer complete
and accurate copies of all letter rulings, technical advice memoranda, and
similar documents issued since January 1, 1996, by a Governmental Authority
relating to federal, state, local or foreign Taxes due from or with respect to
Seller or SYC.  Seller will deliver to Buyer all materials with respect to the
foregoing for all matters arising after the date hereof through the Closing
Date.
 
(n)           Section 3.12(n) of the Seller Disclosure Schedule contains a
complete and accurate list of each jurisdiction in which Seller or SYC benefits
from (i) exemptions from taxation, Tax holidays, reduction in Tax rate or
similar Tax reliefs and (ii) other financial grants, subsidies or similar
incentives granted by a Governmental Authority, whether or not relating to Taxes
(together with the Tax incentives described in subclause (i), the “Incentives”)
and describes the details of such Incentives.  Seller and SYC are in full
compliance with all terms and conditions of any agreement or Order relating to
such Incentives in such jurisdictions where such Incentives are available, and
have received no written notice from any Governmental Authority claiming that
such Incentives were not, or will not in the future, be available.
 
(o)           None of the assets of Seller or SYC is treated as “tax exempt use
property,” within the meaning of Section 168(h) of the Code.
 
(p)           Section 3.12(p) of the Seller Disclosure Schedule contains a
complete and accurate list of each Subsidiary for which an election has been
made pursuant to Section 7701 of the Code and the Treasury regulations
thereunder to be treated other than its default classification for U.S. Federal
income tax purposes.  Except as disclosed on such Section, each Subsidiary will
be classified for U.S. Federal income tax purposes according to its default
classification.
 
(q)           During the two-year period ending on the date of this Agreement,
neither Seller nor SYC was a distributing corporation or a controlled
corporation in a transaction intended to be governed by Section 355 of the Code.
 
3.13        Employee Benefits. 
 
(a)           Neither Seller nor SYC nor any of their respective ERISA
Affiliates has ever maintained, participated in or contributed to (or been
obligated to contribute to (i) a Seller Employee Benefits Plan which was ever
subject to Section 412 of the Code or Title IV of ERISA, (ii) a “multiemployer
plan” (as defined in Section 4001(a)(3) of ERISA), (iii) a “multiple employer
plan” as defined in ERISA or the Code, or (iv) a “funded welfare plan” within
the meaning of Section 419 of the Code.  No Seller Employee Benefits Plan is
funded by, associated with or related to a “voluntary employee’s beneficiary
association” within the meaning of Section 501(c)(9) of the Code.
 
(b)           Each Seller Employee Benefit Plan that is intended to be
“qualified” under Section 401 of the Code has been maintained, operated and
administered in compliance in all material respects with its terms and with all
applicable Laws and Collective Bargaining Agreements, including the applicable
provisions of ERISA, the Code and the codes of practice issued by any
Governmental Authority.  All Seller Employee Benefit Plans have been made
available to Buyer.

 
-34-

--------------------------------------------------------------------------------

 
 
(c)          To the Knowledge of Seller, no event has occurred and there
currently exists no condition or set of circumstances in connection with which
Seller or SYC could be subject to any material liability under the terms of
ERISA, the Code or codes of practice issued by any Governmental Authority,
Collective Bargaining Agreement or any other applicable Laws.
 
(d)          Neither Seller nor any ERISA Affiliate has ever represented,
promised or contracted (whether in oral or written form) to any employee of
Seller or its ERISA Affiliates (either individually or to employees as a group)
or any other person that such employee(s) or other person would be provided with
post-termination benefits, except to the extent required by applicable Laws.
 
(e)          Each Seller Employee Benefit Plan that is intended to be
“qualified” under Section 401 of the Code has received a favorable determination
letter from the IRS to such effect and, to the Knowledge of Seller, no fact,
circumstance or event has occurred or exists since the date of such
determination letter that would reasonably be expected to materially and
adversely affect the qualified status of any such plan.
 
(f)          All contributions, premiums and other payments required to be made
with respect to any Seller Employee Benefit Plan have been timely made, accrued
or reserved for in all material respects.
 
(g)          The country of citizenship of all of the Business Employees is
listed on Section 3.13(g) of the Seller Disclosure Schedule.
 
(h)          Section 3.13(h) of the Seller Disclosure Schedule lists each
“disqualified individual” (as defined in Section 280G of the Code).  No payment
or benefit which will or may be made by Seller or its ERISA Affiliates with
respect to any Transferred Employee who is a disqualified individual will be
characterized as a “parachute payment,” within the meaning of Section 280G(b)(2)
of the Code.  There is no contract, agreement, plan or arrangement to which
Seller or any ERISA Affiliate is a party or by which it is bound to compensate
any Transferred Employee who is a disqualified individual for excise taxes which
may be required pursuant to Section 4999 of the Code.
 
3.14           Labor Matters.
 
(a)          No Selling Entity, with respect to the Business, is a party to any
Contract or arrangement between or applying to, one or more employees and a
trade union, works council, group of employees or any other employee
representative body, for collective bargaining or other negotiating or
consultation purposes or reflecting the outcome of such collective bargaining or
negotiation or consultation with respect to their respective employees with any
labor organization, union, group, association, works council or other employee
representative body, or is bound by any equivalent national or sectoral
agreement (“Collective Bargaining Agreements”).  To the Knowledge of Seller,
there are no activities or proceedings by any labor organization, union, group
or association or representative thereof to organize any such employees.  There
are no lockouts, strikes, slowdowns, work stoppages or, to the Knowledge of
Seller, threats thereof by or with respect to any Business Employees which would
be material nor have there been any such lockouts, strikes, slowdowns or work
stoppages since December 31, 2004.  Seller and SYC are not, nor have they been
since December 31, 2004, a party to any redundancy agreements (including social
plans or job protection plans) with respect to the Business.

 
-35-

--------------------------------------------------------------------------------

 
 
(b)          Seller and SYC (i) have complied in all material respects with
applicable Laws and Orders relating to the employment of labor (including wage
and hour Laws, Laws prohibiting discrimination in employment and Laws relating
to employee notification and consultation, terms and conditions of employment
practices, including orders and awards relevant to the terms and conditions of
service, labor leasing, use of fixed-term contracts, supply of temporary staff,
correctly classifying independent contractors as contractors rather than
employees, social security filings and payments, secondment and expatriation
rules, applicable requirements in respect of staff representation, paid
vacations and health and safety at work of employees) in the conduct of the
Business and Collective Bargaining Agreements in connection with the Business
and (ii) are not liable for any arrears of wages or any taxes or any penalty for
a failure to comply with the foregoing.  Seller and SYC are not liable to any
Governmental Authority or fund governed or maintained by or on behalf of any
Governmental Authority for any material payment with respect to any social
security or other benefits or obligations for employees of the Business (save
for routine payments to be made in the ordinary course of business and
consistent with past practice).
 
3.15           Real Property.
 
(a)          Neither of Seller nor SYC owns any real property or have any right
or option to own any real property.  Neither Seller nor SYC has received any
written notice from any insurance company of any defects or inadequacies in any
Leased Real Property, or any part thereof which could adversely affect the
insurability of such property or the premiums for the insurance thereof, nor to
the Knowledge of Seller has any written notice been given by any insurer of any
such property requesting the performance of any repairs, alterations or other
work with which compliance has not been made. The Seller or SYC currently occupy
all of the Leased Real Property for the operation of the Business, and there are
no other parties occupying, or with a right to occupy, the Leased Real
Property.  The Montreal Subleased Property and the Salem Leased Property is in
good operating condition and repair and is suitable for the conduct of the
Business as it is presently conducted therein. There are no pending, or, to the
Knowledge of Seller, threatened, condemnation or eminent domain actions or
proceedings, or any special assessments or other activities of any public or
quasi-public body that are reasonably likely to have a Business Material Adverse
Effect.

 
-36-

--------------------------------------------------------------------------------

 
 
(b)          Section 3.15(b)(i) of the Seller Disclosure Schedule contains a
complete and accurate list of all of the existing material leases, subleases or
other agreements (collectively, the “Leases”) under which Seller or SYC uses or
occupies or has the right to use or occupy, now or in the future, any real
property in connection with the Business or the Transferred Assets (such
property, the “Leased Real Property”) including, with respect to each Lease, the
name of the lessor and the date of the Lease and each amendment thereto.  Seller
has heretofore made available to Buyer true, correct and complete copies of all
Leases (including all modifications, amendments, supplements, waivers,
guarantees thereof and side letters thereto).  Seller and/or SYC have and own
valid leasehold estates in the Leased Real Property, free and clear of all Liens
other than Permitted Liens.  Section 3.15(b)(ii) of the Seller Disclosure
Schedule contains a complete and accurate list of all of the existing Leases
granting to any Person, other than Seller or SYC, any right to use or occupy,
now or in the future, any of the Leased Real Property.  The Leases are each in
full force and effect in accordance with their respective terms (except as such
enforceability may be subject to Laws of general application relating to
bankruptcy, insolvency, and the relief of debtors and rules of law governing
specific performance, injunctive relief, or other equitable remedies) and
neither Seller nor SYC is in material breach of or default under, or has
received written notice of any material breach of or default under, any material
Lease, and, to the Knowledge of Seller, no event has occurred that with notice
or lapse of time or both would constitute a material breach or default
thereunder by Seller or SYC or any other party thereto.  To Seller’s Knowledge,
(i) there are no Laws, statutes, rules, regulations or orders now in existence
or under active consideration by any Governmental Authority which could require
the tenant of any Leased Real Property to make any expenditure to modify or
improve such Leased Real Property to bring it into compliance therewith, and
(ii) Seller shall not be required to expend more than $10,000 in the aggregate
under all Leases to restore the Leased Real Property at the end of the term of
the applicable Lease to the condition required under the Lease (assuming the
conditions existing in such Leased Real Property as of the date hereof and as of
the Closing).
 
(c)          The transactions contemplated in this Agreement and the Closing
hereunder will not (i) require the consent of, or notice to any party under any
Lease, (ii) trigger any right of termination, recapture or permit the
modification of any right or obligation under any Lease, or (iii) otherwise
cause Seller or any Subsidiary to incur any material cost or expense in
connection with any Lease.  None of the Leases contain any provision requiring
Seller or SYC to continuously operate its business throughout the term of any
such Lease.

 
-37-

--------------------------------------------------------------------------------

 
 
3.16           Environmental Matters.  Neither Seller nor SYC in connection with
the Business or any of the Transferred Assets: (i) have received any written
notice or other communication of any alleged material claim, material violation
of or material liability under any Environmental Law which has not heretofore
been cured or for which there is any remaining material liability; (ii) have
disposed of, emitted, discharged, handled, stored, transported, used or released
any Hazardous Substances, distributed, sold or otherwise placed on the market
Hazardous Substances or any product containing Hazardous Substances, arranged
for the disposal, discharge, storage or release of any Hazardous Substances, or
exposed any employee or other individual to any Hazardous Substances so as to
give rise to any material liability or corrective or remedial obligation under
any Environmental Laws; (iii) have entered into any agreement that may require
it to guarantee, reimburse, pledge, defend, hold harmless or indemnify any other
party with respect to material liabilities arising out of Environmental Laws or
the Hazardous Materials Activities of Seller or SYC; or (iv) have any Knowledge
of any fact or circumstance that could involve Seller or SYC in any
environmental litigation or impose upon Seller or SYC any material environmental
liability.  Seller and SYC have delivered to Buyer or made available for
inspection by Buyer and its agents, representatives and employees all material
records in Seller’s and SYC’s possession concerning the Hazardous Materials
Activities of Seller and all environmental audits and environmental assessments
of any facility owned, leased or used at any time by Seller or SYC conducted at
the request of, or otherwise in the possession of Seller or SYC.  There are no
Hazardous Substances in, on, or under any properties owned, leased or used at
any time by Seller or SYC in connection with the Business or the Transferred
Assets such as could give rise to any material liability or material corrective
or remedial obligation of Seller or SYC under any Environmental Laws.  Seller
and SYC have been and are in compliance in all material respects with all
Environmental Laws.  Seller and SYC have reviewed their obligations with respect
to the WEEE Directive and the REACH Directive and do not anticipate any material
liability related to compliance with these directives.  Section 3.16 of the
Seller Disclosure Schedule lists all Seller Products which are subject to the
RoHS Directive and China RoHS and identifies the process by which Seller and SYC
have determined that their products are in compliance with the RoHS Directive
and China RoHS.
 
3.17           Sufficiency of Transferred Assets; Title to Transferred Assets. 
 
(a)          The Transferred Assets and any rights or licenses granted or
services provided pursuant to any of the Related Agreements entered into
pursuant to this Agreement, constitute all of the rights, services, properties
and assets (real, personal and mixed, tangible and intangible) used in or
necessary to conduct the Business after the Closing as currently conducted.
 
(b)          Each Selling Entity has good and valid title or a valid leasehold
interest in all of the Transferred Assets held by such party, and none of the
Transferred Assets is subject to any Lien of any kind, except for Permitted
Liens.  Upon the Closing, the Selling Entities will convey to the Buying
Entities good and valid title to all Transferred Assets free and clear of Liens,
other than Permitted Liens.
 
3.18           Intellectual Property.
 
(a)          Section 3.18(a) of the Seller Disclosure Schedule sets forth as of
the date hereof a true, complete and correct list of all Registered Intellectual
Property that is Transferred Intellectual Property (collectively the “Seller
Registered Intellectual Property”).  Each item of Seller Registered Intellectual
Property is valid, enforceable and subsisting and has not expired or been
cancelled, or abandoned.  The Transferred Intellectual Property includes all
Seller Intellectual Property (i) that is related to the Business or (ii) that,
if not acquired by Buyer hereunder, would be infringed by the conduct of the
Business after the Closing.

 
-38-

--------------------------------------------------------------------------------

 
 
(b)          Section 3.18(b) of the Seller Disclosure Schedule lists each third
party that is conducting any material business or activities related to the
Business under a Trademark or brand name owned by, or licensed by, Seller or any
Seller Subsidiary (each such entity a “Seller Licensee”).
 
(c)          All Transferred Intellectual Property is free and clear of any
Liens.  Neither Seller nor any of its Subsidiaries has transferred ownership of,
in whole or in part, or granted an exclusive license to, any third party, of any
Intellectual Property Rights that are, were or should be Transferred
Intellectual Property.
 
(d)          Seller and SYC have taken all reasonable steps to protect both
(i) their confidential information and Trade Secrets of the Business that they
wish to, or are required to, protect as such and (ii) any Trade Secrets,
personal, private or confidential information of any third parties provided to
Seller or SYC, or to which Seller or SYC has access in connection with the
Business.  Without limiting the foregoing, Seller and SYC have and enforce a
policy requiring each employee and contractor having access to proprietary
information or confidential information to execute a proprietary
information/confidentiality agreement, and all current and former employees and
contractors of Seller who have contributed to the development of Transferred
Intellectual Property have executed such an agreement.  There has been no
unauthorized disclosure by Seller, or SYC or to Seller’s Knowledge any Seller
Licensee, of any Trade Secrets, personal, private or confidential information,
of any third parties provided to any of them, or to which any of them has access
in connection with the Business.
 
(e)          There is no pending or, to Seller’s Knowledge, threatened (and at
no time within the three (3) years prior to the date of this Agreement has there
been pending any) Legal Proceeding before any Governmental Authority in any
jurisdiction alleging that (i) any activities, products, services or conduct of
the Business by Seller or SYC infringes, violates or constitutes the
unauthorized use of the Intellectual Property Rights of any third party, or
(ii) challenging the ownership, validity, enforceability or registerability of
any Transferred Intellectual Property or (iii) the activities, products,
services or conduct of a third party infringes, violates or constitutes the
unauthorized use of Transferred Intellectual Property.  Seller is not party to
any settlements, covenants not to sue, consents, decrees, stipulations,
judgments, or Orders resulting from Legal Proceedings which (i) restrict
Seller’s or SYC’s rights to use, license or transfer any Transferred
Intellectual Property, or (ii) restrict the conduct of the Business by Seller or
SYC in order to accommodate any third party’s Intellectual Property Rights, or
(iii) compel or require Seller or SYC to license or transfer any Transferred
Intellectual Property.  Neither Seller nor SYC has received any notice from any
third party that the operation of the Business by Seller or SYC, or any act,
product or service of Seller or SYC related to the Business, infringes or
misappropriates the Intellectual Property Rights of any third party or
constitutes unfair competition or trade practices under the Laws of any
jurisdiction.
 
(f)          None of the products, services or operations of the Business
infringe upon, violate or constitute the unauthorized use of any Intellectual
Property Rights owned by any third party or constitute unfair competition or
trade practices under the Laws of any jurisdiction.

 
-39-

--------------------------------------------------------------------------------

 
 
(g)          Neither Seller nor SYC has (i) granted, or is obligated to grant,
access or rights to any third party to Source Code that is material to the
Business or (ii) has distributed or is required to distribute any Source Code
that is material to the Business pursuant to an Open Source License.
 
(h)          Section 3.18(h) of the Seller Disclosure Schedule lists all
Contracts pursuant to which a third party has licensed to Seller or SYC any
Intellectual Property Right that are related to the operation of the Business
(“In-Licenses”), other than licenses for off-the-shelf software or other
technology for an aggregate fee of less than $5,000 per year or that are not
otherwise material to the Business (as required to be listed, the “Material
In-Licenses”).
 
(i)          Section 3.18(i) of the Seller Disclosure Schedule lists all
Contracts pursuant to which Seller or SYC has granted a third party any rights
or licenses to any Transferred Intellectual Property (“Out-Licenses”; together
with the In-Licenses, the “IP Licenses”) other than non-exclusive licenses
granted in the ordinary course (as required to be listed, the “Material
Out-Licenses”; together with the Material In-Licenses, the “Material IP
Licenses”).
 
(j)          Neither this Agreement nor the transactions contemplated by this
Agreement or the Related Agreements, including any assignment to Buyer by
operation of law as a result of the transactions contemplated hereby or thereby
of any Contracts to which Seller or SYC is a party, will result in: (i) Buyer or
any of its Subsidiaries granting to any third party any right to or with respect
to any material Intellectual Property Rights owned by, or licensed to, Buyer or
any of its Subsidiaries prior to the Closing, or (ii) Buyer or any of its
Subsidiaries being bound by, or subject to, any non-compete or other material
restriction on the operation or scope of their respective businesses, or
(iii) the loss of any material rights or licenses to Seller or SYC under any IP
License or the granting to any third party of any material additional rights not
previously granted to the Transferred Intellectual Property, or (iv) Buyer or
any of its Subsidiaries being obligated to pay any royalties or other material
amounts, or offer any discounts, to any third party in excess of those payable
by, or required to be offered by, any of them, respectively, in the absence of
this Agreement or the transactions contemplated hereby.
 
(k)          Any collection, acquisition, use, storage, retention, transfer,
distribution or dissemination by Seller or SYC, or any Seller Licensee in
connection with the Business of any personally identifiable information or
confidential information of any third parties has been in compliance with all
applicable Laws (including all Laws of the U.S. and the E.U.) and Seller’s,
SYC’s, and each Seller Licensee’s privacy policies (including those privacy
policies relating to (i) the privacy of users of their products and services and
all Internet websites owned, maintained or operated by Seller or SYC or any
Seller Licensees, and (ii) the collection, acquisition, use, storage, retention,
transfer, distribution or dissemination of any personally identifiable
information confidential information of third parties collected by Seller or
SYC), or by third parties having authorized access to the records of Seller or
SYC.  The execution, delivery and performance of this Agreement complies with
all applicable Laws relating to privacy and the collection, acquisition, use,
storage, transfer, distribution or dissemination of personal information and
confidential information and with Seller’s, each of its Subsidiary’s and each
Seller Licensee’s privacy policies related to the Business.

 
-40-

--------------------------------------------------------------------------------

 
 
3.19           Insurance.  The Selling Entities have all material policies of
insurance covering the Business, the Business Employees and the Transferred
Assets, including policies of property, fire, workers’ compensation, products
liability, directors’ and officers’ liability and other casualty and liability
insurance, which Seller reasonably believes is adequate for the operation of the
Business.  All such insurance policies are in full force and effect, no notice
of cancellation has been received, and there is no existing default or event
which, with the giving of notice or lapse of time or both, would constitute a
default, by any insured thereunder.  There is no material claim pending under
any of such policies as to which coverage has been questioned, denied or
disputed by the underwriters of such policies and there has been no threatened
termination of, or material premium increase with respect to, any such policies.
 
3.20           Government Contracts. 
 
(a)          Neither Seller nor SYC is currently in, and the execution and
delivery of this Agreement by Seller and the consummation of the transactions by
the Selling Entities will not result in, any material violation, breach or
default of any term or provision or trigger automatic or optional termination of
(i) any Contract with any Governmental Entity, (ii) any material subcontract
issued at any tier under a prime contract with any Governmental Entity, or
(iii) any material bid, proposal, offer or quotation relating to a Contract with
any Governmental Entity or a subcontract issued under a Contract with any
Governmental Entity. Neither Seller nor SYC is in any violation, breach or
default of any provision of any federal order, statute, rule or regulation
(including the Federal Acquisition Regulation (“FAR”), agency supplements to the
FAR, the Arms Export Control Act (22 U.S.C. 277 et seq.), and agency export
regulations) or any similar state or federal Law governing any Contract,
subcontract, bid, or proposal with any Governmental Entity, as applicable.
Neither Seller nor SYC has received a cure notice, a show cause notice or a stop
work notice, nor has Seller or SYC been threatened with termination for default
under any Contract or subcontract with any Governmental Entity. No request for
equitable adjustment by any of its vendors, suppliers or subcontractors against
Seller or SYC relating to Contracts or subcontracts involving any Governmental
Entity exists.
 
(b)          There is not pending, and neither Seller nor SYC has received
written notice of, any material claim by a Governmental Entity against Seller or
SYC for any of the following: (i) defective pricing, (ii) FAR and/or CAS
noncompliance, (iii) fraud, (iv) false claims or false statements,
(v) unallowable costs as defined in the FAR at Part 31, including those that may
be included in indirect cost claims for prior years that have not yet been
finally agreed to by the Governmental Entity, or (vi) any other monetary claims
relating to the performance or administration by Seller or any Subsidiary of
Contracts or subcontracts for any Governmental Entity. 

 
-41-

--------------------------------------------------------------------------------

 
 
(c)          Neither Seller nor SYC has been suspended or debarred from bidding
on contracts or subcontracts with any Governmental Entity in connection with the
conduct of its business; no such suspension or debarment has been initiated or
threatened. There is no ongoing investigation, audit, prosecution, civil or
administrative proceeding or settlement negotiation by any Governmental Entity
relating to the Contracts or subcontracts with any Governmental Entity or the
violation of any federal, state or local order, statute, rule, or regulation
relating to Contracts with any Governmental Entity, subcontracts, or export
controls. 
 
(d)          No Governmental Entity has any rights with respect to any technical
data or computer software of Seller and SYC related to the Business. 
 
(e)          The Business Employees collectively hold all security clearances
necessary for the operation of their business as presently conducted in all
material respects. 
 
(f)          Neither Seller, SYC nor any subsidiary or affiliate thereof has
received or accepted on or prior to the Closing Date any money, funds, credit,
or the like pursuant to the 2009-2010 PARI R&D Grant.
 
3.21           Brokers.  There is no investment banker, broker, finder, agent or
other Person that has been retained by or is authorized to act on behalf of
Seller or SYC who is entitled to any financial advisor’s, brokerage, finder’s or
other fee or commission in connection with the transactions contemplated by this
Agreement for which any of Buyer or any of the Buying Entities could be liable.
 
3.22           State Anti-Takeover Statutes.  Subject to the accuracy of Buyer’s
representation and warranty in Section 4.5 of this Agreement, the Seller Board
has taken all necessary actions so that any restrictions on business
combinations set forth in the MBCA and any other similar applicable statutory
Law of the Commonwealth of Massachusetts are not applicable to this Agreement
and the transactions contemplated hereby.
 
3.23           Solvency.  As of the Closing and immediately after giving effect
to all of the transactions contemplated by this Agreement, (a) the amount of the
“fair saleable value” of the assets of each of the Selling Entities will exceed
(i) the value of all Liabilities of such Selling Entity, including contingent
and other liabilities as of such date, and (ii) without duplication of liability
in clause (i), the amount that will be required to pay the probable Liabilities
of such Selling Entity on its existing debts (including contingent liabilities)
as such debts become absolute and matured, (b) each of the Selling Entities will
not have, as of such date, an unreasonably small amount of capital for the
operation of the businesses in which it is engaged or proposed to be engaged
following the Closing Date, and (c) each of the Selling Entities will be able to
pay its Liabilities, including contingent and other liabilities, as they
mature.  For purposes of the foregoing, terms shall be generally defined in
accordance with the applicable federal Laws governing determinations of the
solvency of debtors.

 
-42-

--------------------------------------------------------------------------------

 
 
3.24           Inventory and Product Warranties. 
 
(a)          Section 3.24(a) of the Seller Disclosure Schedule contains a
complete and accurate listing of the types and quantities of inventory for the
Seller Products as of June 30, 2009 (the “Seller Inventory”), and the valuation
of such Seller Inventory at net book value based on the lower of Seller’s cost
or market as determined in accordance with GAAP consistent with Seller’s past
practices.
 
(b)          All Seller Inventory, as of June 30, 2009 and as of the Effective
Time, was and is located at the locations indicated in Section 3.24(b) of the
Seller Disclosure Schedule.  No Seller Inventory, as of June 30, 2009 and as of
the Effective Time, was and is located at any location other than the locations
indicated in Section 3.24(b) of the Seller Disclosure Schedule.  None of the
Seller Inventory is held by any Person on consignment.
 
(c)          The Seller Inventory consists only of items of a quality and
quantities useable and saleable in the ordinary course of business, and there
are no obsolete or damaged items in the Seller Inventory.
 
(d)          Section 3.24(d) of the Seller Disclosure Schedule describes
Seller’s standard warranties given with respect to Seller Products.  Other than
the standard warranties set forth in said Section 3.24(d) of the Seller
Disclosure Schedule, Seller has no material warranty obligations with respect to
any of the Seller Products.  There are no threatened claims and, to the
knowledge of Seller, no facts or circumstances presently exist upon or with
respect to which a substantial number of claims could be based against Seller
for any Seller Products which are defective or otherwise fail to meet any of
Seller’s warranties.
 
(e)          All Seller Inventory is free and clear of all Liens, other than
Permitted Liens, and at the Closing shall be free and clear of all Liens and
available for pick up by common carrier within thirty (30) days after the
Closing Date without any storage costs or other charges to Buyer.
 
3.25           Disclosure.  None of the representations or warranties of Seller
contained herein, none of the information contained in the Schedules referred to
in the Seller Disclosure Schedule or other Schedules provided hereunder, and
none of the other written information or documents furnished or to be furnished
to Buyer by Seller in connection with or pursuant to the terms of this
Agreement, contains or will contain any untrue statement of a material fact or
omits or will omit to state a material fact herein or therein necessary in order
to make the statements contained herein or therein not misleading.
 
-43-

--------------------------------------------------------------------------------


 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer hereby represents and warrants to Seller and SYC as follows:
 
4.1           Organization.  Buyer is duly organized, validly existing and in
good standing under the Laws of the State of Delaware and has the requisite
corporate power and authority to conduct its business as it is presently being
conducted and to own, lease or operate its properties and assets.  Buyer is duly
qualified to do business and is in good standing in each jurisdiction where the
character of its properties owned or leased or the nature of its activities make
such qualification necessary, except where the failure to be so qualified or in
good standing would not, individually or in the aggregate, have a Buyer Material
Adverse Effect.
 
4.2           Authorization; Board Approval. 
 
(a)          Buyer has all requisite corporate power and authority to execute
and deliver this Agreement and the Related Agreements to which it is or will be
a party and to consummate the transactions contemplated hereby and thereby and
to perform its obligations hereunder and thereunder.  The execution and delivery
of this Agreement and the Related Agreements to which Buyer is a party by Buyer
and the consummation by Buyer of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate action on the part
of Buyer, and no other corporate or other action other proceeding on the part of
Buyer is necessary to authorize or approve this Agreement and the Related
Agreements and the transactions contemplated hereby and thereby.  This Agreement
has been, and each of the Related Agreements upon their execution and delivery
will be, duly executed and delivered by Buyer and, assuming the due
authorization, execution and delivery by Seller, constitutes a legal, valid and
binding obligation of Buyer, enforceable against it in accordance with its
terms, except that such enforceability (i) may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other similar Laws
affecting or relating to creditors’ rights generally, and (ii) is subject to
general principles of equity.
 
(b)          At a meeting duly called and held on October 7, 2009, the Buyer
Board approved this Agreement and the transactions contemplated hereby.
 
4.3           Non-contravention; Required Consents. 
 
(a)          The execution, delivery or performance by Buyer of this Agreement,
the consummation by Buyer of the transactions contemplated hereby and the
compliance by Buyer with any of the terms hereof do not and will not (i) violate
or conflict with any provision of the certificates of incorporation or bylaws of
Buyer or (ii) violate, conflict with, or result in the breach of or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or result in the termination of, or accelerate the performance
required by, or result in a right of termination or acceleration under, any of
the terms, conditions or provisions of any Contract to which Buyer is a party or
by which Buyer or any of its properties or assets may be bound except in the
case of clause (ii) above, for such violations, conflicts, breaches, defaults,
terminations, accelerations or Liens which would not, individually or in the
aggregate, have a Buyer Material Adverse Effect.

 
-44-

--------------------------------------------------------------------------------

 
 
(b)          No Consent of any Governmental Authority is required on the part of
Buyer or any of its Affiliates in connection with the execution, delivery and
performance by Buyer of this Agreement and the consummation by Buyer of the
transactions contemplated hereby, except as would not have a Buyer Material
Adverse Effect.
 
4.4           Litigation.  There are no Legal Proceedings pending or, to the
knowledge of Buyer, threatened against or affecting Buyer or any of its
properties except for Legal Proceedings that would not, individually or in the
aggregate, have a Buyer Material Adverse Effect.  Buyer is not subject to any
outstanding Order, except for Orders that would not, individually or in the
aggregate with all other such Orders, have a Buyer Material Adverse Effect.
 
4.5           Ownership of Securities.  None of Buyer, its Subsidiaries,
Associates or Affiliates owns or controls, beneficially or of record, any Equity
Interests of the Seller and none of Buyer, its Subsidiaries, or current
Associates or Affiliates has owned or controlled, beneficially or of record any
Equity Interests of Seller in the three years prior to the date of this
Agreement.
 
ARTICLE V
INTERIM CONDUCT OF BUSINESS
 
5.1           Affirmative Obligations of Seller.  Except (a) as expressly
contemplated or permitted by this Agreement, (b) as set forth in Section 5.1 of
the Seller Disclosure Schedule, or (c) as approved in advance by Buyer in
writing, at all times during the period commencing with the execution and
delivery of this Agreement and continuing until the earlier to occur of the
termination of this Agreement pursuant to Article X and the Effective Time,
Seller and SYC engaged in the Business shall (i) carry on the Business in the
usual, regular and ordinary course in substantially the same manner as
heretofore conducted and in compliance with all applicable Laws, (ii) pay the
debts and Taxes relating to the Business when due, in each case subject to good
faith disputes over such debts or Taxes, (iii) pay or perform all material
obligations relating to the Business when due and (iv) use reasonable best
efforts, consistent with past practices and policies, to (A) preserve intact the
present business organization of Seller and SYC related to Business, (B) keep
available the services of the present officers and employees engaged in the
Business and (C) preserve the relationships with customers, suppliers,
distributors, licensors and licensees of Seller and SYC related to the Business
and others which have significant business dealings with Seller and SYC related
to the Business.

 
-45-

--------------------------------------------------------------------------------

 
 
5.2           Negative Obligations of Seller.  Except (i) as expressly
contemplated or permitted by this Agreement, (ii) as set forth in Section 5.2 of
the Seller Disclosure Schedule or (iii) as approved in advance by Buyer in
writing, at all times during the period commencing with the execution and
delivery of this Agreement and continuing until the earlier to occur of the
termination of this Agreement pursuant to Article X and the Effective Time,
Seller shall not (with respect to the Business), and shall not permit any other
Selling Entity (with respect to the Business) to, do any of the following:
 
(a)          propose or adopt a plan of complete or partial liquidation,
dissolution, merger, consolidation, restructuring, recapitalization or other
reorganization of any of the Selling Entities;
 
(b)          (i) incur or assume any (i) Indebtedness for which Buyer, any Buyer
Entity would be required to discharge following the Closing or (ii) mortgage or
pledge any of the Transferred Assets, tangible or intangible, or create, incur,
assume or suffer to exist any Lien thereupon;
 
(c)          except as may be required by applicable Laws, enter into, adopt,
amend, modify or terminate any bonus, profit sharing, compensation, severance,
pension, retirement, deferred compensation, employment, or other employee
benefit agreement, trust, plan, fund or other arrangement for the compensation,
benefit or welfare of any Business Employee in any manner or increase or
decrease the compensation or fringe benefits of any Business Employee, pay any
bonus or special remuneration (whether in cash, equity or otherwise) to any
Business Employee, or pay any benefit not required by any plan or arrangement as
in effect as of the date hereof;
 
(d)          hire any employees who would become Transferred Employees at
Closing;
 
(e)          terminate any employees who would otherwise become Transferred
Employees at Closing but for such termination or otherwise cause any such
employees to resign;
 
(f)          enter into, amend or extend any Contracts with any independent
contractors to provide services to the Business;
 
(g)          enter into, amend, or extend any Collective Bargaining Agreement;
 
(h)          acquire, lease, or license any material assets that would be
Transferred Assets at Closing in any single transaction or series of related
transactions, except transactions pursuant to existing Contracts identified in
Schedule 2.1(c) or on the Seller Disclosure Schedule which are not material to
the Business, individually or in the aggregate;
 
(i)          sell, transfer or dispose of any of the Transferred Assets except
(i) transactions pursuant to existing Contracts identified in Schedule 2.1(c) or
on the Seller Disclosure Schedule which are not material to the Business,
individually or in the aggregate or (ii) in the ordinary course of business
consistent with past practice;

 
-46-

--------------------------------------------------------------------------------

 
 
(j)          except as may be required as a result of a change in applicable
Laws or in GAAP, make any change in any of the accounting principles or
practices used by it;
 
(k)          (i) make or change any Tax election, (ii) settle or compromise any
material Tax liability, (iii) file any amended Tax Return, or (iv) consent to
any extension or waiver of any limitation period with respect to any claim or
assessment for Taxes, in each case to the extent related to the Transferred
Assets;
 
(l)          enter into any IP Licenses or amend any IP Licenses or grant any
release or relinquishment of any rights under any IP Licenses, in each case,
related to the Business;
 
(m)         (i) enter into any lease or sublease of real property (whether as a
lessor, sublessor, lessee or sublessee) or (ii) modify, amend or exercise any
right to renew any lease or sublease of real property with respect to the
Business;
 
(n)         grant any exclusive rights with respect to any Transferred
Intellectual Property, divest any Transferred Intellectual Property, except if
such divestiture or divestures, individually or in the aggregate, are not
material to Seller, or materially modify Seller’s standard warranty terms for
Seller Products or services or amend or modify any product or service warranty
in any manner that is likely to be materially adverse to Seller or SYC;
 
(o)          (i) acquire (by merger, consolidation or acquisition of stock or
assets) any other Person or any equity interest therein, (ii) enter into any
Contract which would result in a Business Material Adverse Effect or
(iii) authorize, incur or commit to incur any new capital expenditure(s) which,
individually or in the aggregate, is or are material to the Business;
 
(p)          settle or compromise any pending or threatened Legal Proceeding or
pay, discharge or satisfy or agree to pay, discharge or satisfy any claim,
liability or obligation (absolute or accrued, asserted or unasserted, contingent
or otherwise), other than the settlement, compromise, payment, discharge or
satisfaction of Legal Proceedings, claims and other Liabilities the settlement,
compromise, discharge or satisfaction of which does not include any obligation
to be performed in connection with the Business or by Buyer or any of its
Subsidiaries following the Effective Time that is not, individually or in the
aggregate, material to the Business;
 
(q)          except as required by applicable Laws or GAAP, revalue in any
material respect any of the properties or assets of the Business including
writing-off notes or accounts receivable other than in the ordinary course of
business consistent with past practice;
 
(r)          other than in the ordinary course of business consistent with past
practice, enter into, renew, extend or terminate (i) any Material Contract or
(ii) any Transferred Contract; or make any material change in any such Material
Contract or agreement, contract, plan, arrangement or other transaction;

 
-47-

--------------------------------------------------------------------------------

 
 
(s)         fail to maintain in full force and effect any material Transferred
Permits;
 
(t)          relocate any employees engaged in the Business or any Transferred
Tangible Property to real property other than the Montreal Subleased Property or
the Salem Leased Property, or relocate other employees or personal property into
the Montreal Subleased Property or the Salem Leased Property; or
 
(u)         enter into a Contract to do any of the foregoing or knowingly take
any action which results or is reasonably likely to result in any of the
conditions set forth in Article IX not being satisfied, or would make any of the
representations or warranties of Seller contained in this Agreement untrue or
incorrect in any material respect if made at such subsequent time, or that would
materially delay such consummation.
 
ARTICLE VI
ADDITIONAL AGREEMENTS
 
6.1           Reasonable Best Efforts to Complete.  Upon the terms and subject
to the conditions set forth in this Agreement, each of Buyer, Seller and SYC
shall use its reasonable best efforts to take, or cause to be taken, all
actions, and to do, or cause to be done, and to assist and cooperate with the
other party or parties hereto in doing, all things reasonably necessary, proper
or advisable to consummate and make effective, in the most expeditious manner
practicable, the transactions contemplated by this Agreement, including using
its reasonable best efforts to:
 
(a)          cause the conditions set forth in Article IX to be satisfied or
fulfilled;
 
(b)          obtain all necessary or appropriate consents, waivers and
approvals, and provide all necessary notices, under any Contracts to which
Seller, SYC or any of their respective Subsidiaries is a party in connection
with this Agreement and the consummation of the transactions contemplated
hereby;
 
(c)          make all necessary registrations, declarations and filings with
Governmental Authorities in connection with this Agreement and the consummation
of the transactions contemplated hereby, and obtain all necessary actions or
non-actions, waivers, clearances, consents, approvals, orders and authorizations
from Governmental Authorities in connection with this Agreement and the
consummation of the transactions contemplated hereby;
 
(d)          execute or deliver any additional instruments reasonably necessary
to consummate the transactions contemplated by, and to fully carry out the
purposes of, this Agreement; and

 
-48-

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary herein, if the lessor under SYC’s
Montreal leased premises conditions its grant of a consent (including by
threatening to exercise a “recapture” or other termination right) upon, or
otherwise requires in response to a notice or consent request regarding this
Agreement, the payment of a consent fee, “profit sharing” payment or other
consideration (including increased rent payments), or the provision of
additional security (including a guaranty), the Selling Entities shall be solely
responsible for making all such payments or providing all such additional
security.
 
6.2           Anti-Takeover Laws.  In the event that any state anti-takeover or
other similar statute or regulation is or becomes applicable to this Agreement
or any of the transactions contemplated by this Agreement, Seller, at the
direction of the Seller Board, shall use its best efforts to ensure that the
transactions contemplated by this Agreement may be consummated as promptly as
practicable on the terms and subject to the conditions set forth in this
Agreement, and otherwise to minimize the effect of such statute or regulation on
this Agreement and the transactions contemplated hereby.
 
6.3           Access; Notice and Consultation. 
 
(a)          Subject to any restrictions imposed under applicable Laws, at all
times during the period commencing with the execution and delivery of this
Agreement and continuing until the earlier to occur of the termination of this
Agreement pursuant to Article X and the Effective Time, Seller and SYC shall
afford Buyer and its accountants, legal counsel and other representatives
reasonable access during normal business hours, upon reasonable notice, to any
assets, properties, contracts, books, records and personnel of the Business as
Buyer may reasonably request; provided, however, that no information or
knowledge obtained by Buyer in any investigation conducted pursuant to this
Section 6.3 shall affect or be deemed to modify any representation or warranty
of Seller or SYC set forth herein or the conditions to the obligations of Buyer
to consummate the transactions contemplated by this Agreement, or the remedies
available to the parties hereunder; and provided further, that the terms and
conditions of the Confidentiality Agreement shall apply to any information
provided to Buyer pursuant to this Section 6.3.
 
(b)          At all times during the period commencing with the execution and
delivery of this Agreement and continuing until the earlier to occur of the
termination of this Agreement pursuant to Article X and the Effective Time:
 
(i)           each of Buyer, on the one hand, and Seller and SYC, on the other
hand, shall promptly notify the other upon becoming aware that any
representation or warranty made by such party in this Agreement has become
untrue or inaccurate in any material respect or that such party has breached or
failed to comply with or satisfy in any material respect any covenant, condition
or agreement to be complied with or satisfied by such party under this
Agreement.
 
(ii)          Seller and SYC shall promptly notify Buyer of (i) any notice or
other communication received by Seller or SYC from any third party, subsequent
to the date of this Agreement and prior to the Effective Time, alleging any
material breach of or material default under any Material Contract or any
Transferred Contract to which Seller, SYC or SYC is a party, or (ii) any notice
or other communication received by Seller or SYC from any third party,
subsequent to the date of this Agreement and prior to the Effective Time,
alleging that the consent of such third party is or may be required in
connection with the transactions contemplated by this Agreement; provided,
however, that no such notification shall affect or be deemed to modify any
representation or warranty of Seller and SYC set forth herein or the conditions
to the obligations of Buyer to consummate the transactions contemplated by this
Agreement or the remedies available to the parties hereunder; and provided
further, that the terms and conditions of the Confidentiality Agreement shall
apply to any information provided to Buyer pursuant to this Section 6.3.

 
-49-

--------------------------------------------------------------------------------

 
 
(iii)        Seller and SYC shall consult in good faith on a reasonably regular
basis with the representatives of the Buyer to report material (individually or
in the aggregate) operational developments with respect to the Business, the
general status of relationships with customers, suppliers, distributors,
licensors and licensees of the Business and others which have significant
business dealings with the Business and the general status of ongoing operations
pursuant to procedures reasonably requested by such representatives with respect
to the Business. Seller and SYC acknowledge that any such consultation shall not
constitute a waiver by Buyer of any rights it may have under this Agreement, and
that the Buyer shall not have any liability or responsibility for any actions of
Seller or SYC or any of their respective representatives with respect to matters
that are the subject of such consultations.
 
(iv)        Seller shall promptly advise Buyer orally and in writing of any
litigation commenced after the date hereof against Seller or any of its
directors by any Seller stockholders (on their own behalf or on behalf of
Seller) relating to this Agreement or the transactions contemplated hereby and
shall keep Buyer reasonably informed regarding any such litigation.  Seller
shall give Buyer the opportunity to consult with Seller regarding the defense or
settlement of any such stockholder litigation and shall consider Buyer’s views
with respect to such stockholder litigation and shall not settle any such
stockholder litigation without the prior written consent of Buyer.
 
(v)          Seller shall make available to Buyer a copy of each report,
schedule, proxy or information statement, registration statement and other
document proposed to be filed by Seller with the SEC during such period pursuant
to the requirements of federal securities Laws or federal or state Laws a
reasonable period of time prior to the filing of such reports, schedules, proxy
or information statements, registration statements and other documents (and in
any event at least two (2) Business Days prior to the filing thereof with the
SEC).
 
(c)          Notwithstanding anything to the contrary set forth in this
Agreement, no information obtained pursuant to the access granted or
notification provided pursuant to this Section 6.3 shall be deemed to (i) amend
or otherwise modify in any respect any representation or warranty of the party
hereto providing such access or notice, (ii) impair or otherwise prejudice in
any manner rights of the party receiving such access or notice to rely upon the
conditions to the obligations of such party to consummate the transactions
contemplated by this Agreement, or (iii) impair or otherwise limit the remedies
available to the party receiving such access or notice.

 
-50-

--------------------------------------------------------------------------------

 
 
6.4           Confidentiality. 
 
(a)          Buyer and Seller hereby acknowledge that Buyer and Seller have
previously executed a Confidentiality Agreement, dated April 24, 2009 (as
amended from time-to-time, the “Confidentiality Agreement”), which will continue
in full force and effect in accordance with its terms.  The parties hereby agree
that the term “Proprietary Information,” as used in the Confidentiality
Agreement shall be deemed to include (i) all exhibits, schedules, certificates
and other documents executed or delivered in connection with this Agreement, the
other Related Agreements and the consummation of the transactions contemplated
hereby and thereby, (ii) all proprietary and confidential information concerning
Seller and SYC, which includes all information with respect to the Business, and
(iii) all documents and materials contained in Seller’s data room, or otherwise
furnished or made available (directly or indirectly) to Buyer or its Affiliates;
provided, however, that after the Closing, with respect to Buyer, the foregoing
shall not apply to such information that (1) is solely related to the
Transferred Assets or Assumed Liabilities and (2) is not also related to any
business or assets of Seller (or a Subsidiary thereof) not transferred to Buyer
(or a Subsidiary thereof) under this Agreement.  Following the Closing, Seller
and SYC shall (and shall cause their respective Subsidiaries to) keep
confidential and not disclose (other than to Buyer and its Subsidiaries) any
non-public information related to the Transferred Assets or Assumed
Liabilities.  In addition, notwithstanding any other provision of the
Confidentiality Agreement and this Agreement, Buyer and its Affiliates and
Seller and its Affiliates may include this Agreement and the other Related
Agreements in or as an exhibit to any report, form or registration statement
filed with or furnished to the SEC.
 
(b)          Invention Disclosures.  Seller and SYC shall treat as confidential
and not publicly disclose the Transferred Disclosures for so long as such
Transferred Disclosures remain unpublished by Buyer or its Subsidiaries.
 
6.5           Public Disclosure.  Each of Buyer and Seller shall consult with
the other before issuing any press release or making any public announcement or
statement with respect to this Agreement or the transactions contemplated
hereby, and shall not issue any such press release or make any such public
announcement or statement without the prior written consent of the other party
hereto, which consent shall not be unreasonably withheld; provided, however,
that either Buyer or Seller may, without the prior consent of the other, issue
any such press release or make any such public announcement or statement as may
be required by Law or, in the case of Buyer, the rules and regulations of the
Nasdaq, if such party first notifies and consults with the other regarding the
timing and substance of such public announcement or statement.
 
6.6           Employee Matters. 
 
(a)          Seller shall consult with Buyer (and consider in good faith the
advice of Buyer) prior to sending any notices or other communication materials
to Business Employees regarding this Agreement and the transactions contemplated
hereby and Seller shall not send any written notices or other written
communication materials (including via electronic mail) to Business Employees
regarding this Agreement or the transactions contemplated hereby without the
prior written consent of Buyer (which consent will not be unreasonably
withheld).

 
-51-

--------------------------------------------------------------------------------

 
 
(b)          From and after the Effective Time, and to the extent permitted by
applicable Law, Buyer shall recognize the prior service with Seller or SYC of
each Transferred Employee in connection with all employee benefit plans,
programs or policies of Buyer or its Affiliates in which Transferred Employees
are eligible to participate following the Effective Time for purposes of
eligibility and vesting and determination of level of benefits (but not for
purposes of benefit accruals or benefit amounts under any defined benefit
pension plan or to the extent that such recognition would result in duplication
of benefits), subject to any applicable maximum accruals under Buyer’s employee
benefit plans, programs or policies of Buyer or its Affiliates.  From and after
the hiring of each Transferred Employee, Buyer shall use commercially reasonable
efforts to: (i) cause any pre-existing conditions or limitations and eligibility
waiting periods under any group health plans of Buyer or its Affiliates to be
waived with respect to Transferred Employees and their eligible dependents to
the extent such Transferred Employees and their eligible dependents were not
subject to such preexisting conditions and limitations and eligibility waiting
periods under the comparable Seller Employee Benefit Plan as of the time
immediately preceding the Closing; and (ii) provide each Transferred Employee
with credit for any deductibles paid under any Seller Employee Benefit Plan that
provides medical, dental or vision benefits in the plan year in effect as of the
Closing Date in satisfying any applicable deductible or out of pocket
requirements under any medical, dental or vision plans of Buyer or its
Subsidiaries that such employees are eligible to participate in after the
Effective Time to the same extent that such expenses were recognized under the
comparable Seller Employee Benefit Plan.  The provisions of this Section 6.6(b)
are not intended to confer upon any person other than the parties hereto any
rights or remedies hereunder, and nothing herein shall be deemed to amend any
Seller Employee Benefit Plan to reflect the terms of this Section 6.6(b).
 
(c)          To the extent any employment agreement of a Seller employee would
permit such employee to resign for “good reason” (as defined in the applicable
employment agreement) at any time on or after the date of the first public
announcement of this Agreement, Seller shall use commercially reasonable efforts
to negotiate and cause to be executed, to the fullest extent possible,
individual amendments or waivers, as applicable, to such employment agreements
prior to the Closing Date to prevent such employee from resigning for “good
reason” at any time prior to the Closing Date; provided, however, that any such
amendments or waivers shall be provided to Buyer for review prior to execution
and shall be in a form reasonably acceptable to Buyer.
 
6.7           Non-Solicitation. 
 
(a)          Seller and SYC shall immediately cease any and all existing
activities, discussions or negotiations with any Persons conducted heretofore
with respect to any Seller Acquisition Proposal or Seller Acquisition
Transaction.

 
-52-

--------------------------------------------------------------------------------

 
 
(b)          At all times during the period commencing with the execution and
delivery of this Agreement and continuing until the earlier to occur of the
termination of this Agreement pursuant to Article X and the Effective Time,
Seller and SYC shall not, nor shall Seller or SYC authorize or permit any of
their respective directors, officers or other employees, controlled Affiliates,
or any investment banker, attorney or other advisor or representative retained
by any of them to, directly or indirectly:
 
(i)           solicit, initiate, knowingly encourage or induce the making,
submission or announcement of, a Seller Acquisition Proposal;
 
(ii)          furnish to any Person (other than Buyer or any designees of Buyer)
any non-public information relating to Seller or SYC, or afford access to the
business, properties, assets, books or records of Seller or SYC to any Person
(other than Buyer or any designees of Buyer), or take any other action that is
intended or would be reasonably expected to assist or facilitate any inquiries
or the making of any proposal that constitutes or could lead to a Seller
Acquisition Proposal or Seller Acquisition Transaction;
 
(iii)         participate or engage in discussions or negotiations with any
Person with respect to a Seller Acquisition Proposal or Seller Acquisition
Transaction;
 
(iv)        approve, endorse or recommend a Seller Acquisition Proposal or
Seller Acquisition Transaction;
 
(v)         enter into any letter of intent, memorandum of understanding or
other Contract contemplating or otherwise relating to a Seller Acquisition
Proposal or Seller Acquisition Transaction;
 
(vi)        terminate, amend or waive any rights under any “standstill” or other
similar agreement between Seller or SYC and any Person;
 
(c)          Seller shall promptly, and in all cases within twenty four (24)
hours of its receipt, advise Buyer orally and in writing of any receipt by any
director, officer or other employee, controlled Affiliate, or any investment
banker, attorney or other advisor or representative retained by Seller or SYC of
(i) any Seller Acquisition Proposal, (ii) any request for information that could
lead to a Seller Acquisition Proposal, or (iii) any inquiry with respect to, or
which could lead to, any Seller Acquisition Proposal, the terms and conditions
of such Seller Acquisition Proposal, request or inquiry, and the identity of the
Person or group making any such Seller Acquisition Proposal, request or inquiry,
but only to the extent such disclosure will not result in a breach of a
confidentiality obligation of Seller.
 
6.8           Real Estate Matters.  Buyer intends to enter into a direct lease
of a portion of Seller’s Salem leased premises (the “Salem Leased Property”)
commencing on the Closing Date.  Prior to the Closing Date, Buyer shall use
commercially reasonable efforts, at Seller’s sole cost, to enter into a
termination agreement with the lessor of the Salem Leased Property to terminate
its lease as to the Salem Leased Property.  For a period of thirty (30) days
after the Closing, at no additional cost, Buyer shall have the right to use,
access and relocate Transferred Assets in other portions of Seller’s Salem
leased premises.

 
-53-

--------------------------------------------------------------------------------

 
 
6.9           Mail Handling.  Effective as of the Closing Date, Buyer shall have
the right to open all mail and packages addressed to Seller or a Subsidiary and
delivered to Buyer relating to the Transferred Assets or the Assumed
Liabilities.  To the extent Buyer receives any mail or packages addressed to
Seller or a Subsidiary and delivered to Buyer not exclusively relating to the
Transferred Assets or Assumed Liabilities, Buyer shall promptly deliver such
mail or packages to Seller.
 
6.10         Non-Solicitation of Employment.  For a period of five (5) years
after the Closing Date, Seller and SYC shall not, and shall cause their
respective Subsidiaries to not, solicit for employment any Transferred Employee;
provided, however, that Seller shall not be deemed to have breached this
Section 6.10 in connection with the results arising from Seller’s, SYC’s or any
of their respective Subsidiaries’ placement or distribution of general
employment advertising, internet postings, employee referrals, or other
publications for general circulation that are not targeted at the Transferred
Employees.  Notwithstanding anything in the immediately preceding sentence to
the contrary, for a period of five (5) years after the Closing Date, Seller and
SYC shall not hire any of the Transferred Employees unless such Transferred
Employee has not been employed by Buyer or any of its Subsidiaries for a period
of no less than six (6) months prior to such Transferred Employee’s hire date
with Seller or SYC.
 
6.11         Non-Competition.  Seller and SYC agree that for a period of five
(5) years commencing on the Closing Date, Seller and SYC will not and will cause
their respective Subsidiaries not to make, have made or distribute, each, on a
worldwide basis:
 
(a)           any Visible Lasers (“Visible Lasers” to be defined  for purposes
of this Section 6.11 as 400-850 nm) with power levels greater than 150mW;
 
(b)           any Visible Laser modules which are based upon SYC’s beam shaping
optics, or equivalent, which is owned or licensed to Seller, SYC or any of their
respective Subsidiaries;
 
(c)           any Visible Laser modules which are based upon SYC’s beam shaping
optics capability, or equivalent, which is owned or licensed to Seller, SYC or
any of their respective Subsidiaries;
 
(d)           any Visible Laser modules and systems to the bio-instrumentation
marketplace; and
 
(e)           any Visible Laser modules for existing applications to any of
SYC’s customer accounts as of the Closing Date.
 
ARTICLE VII
POST-CLOSING AGREEMENTS
 
7.1           Transfer of Cash Portion Among the Selling Entities.  Within the
12-month period immediately following the Closing, none of the Selling Entities
shall transfer, assign, convey or otherwise distribute to Seller, any of its
Subsidiaries or any other Person any of the Cash Portion received by such
Selling Entity in the transactions contemplated hereby if and to the extent that
any such transfer, assignment, conveyance or distribution would have the effect
of rendering such Selling Entity Insolvent.

 
-54-

--------------------------------------------------------------------------------

 
 
7.2           Post-Closing Access and Cooperation. From and after the Closing,
Seller and Buyer shall, and shall cause its Subsidiaries to, give the other
party and its Subsidiaries and their representatives reasonable access, during
normal business hours and upon reasonable notice, to all books, documents,
information, data, files and other records relating to (i) the operation of the
Business by Seller or SYC prior to the Closing and the operation of the Business
by any of the Buying Entities after the Closing, as applicable, (ii) the
ownership of the Transferred Assets by the Seller Entities prior to the Closing
and the ownership of the Transferred Assets by the Buying Entities after the
Closing, as applicable, and (iii) the Assumed Liabilities, and to furnish copies
thereof, which such party or its Subsidiaries or their representatives
reasonably request, including in connection with Legal Proceedings.  Seller and
Buyer shall not, and shall not permit any other party to, destroy any such
books, documents, information, data, files and other records prior to the
seventh (7th) anniversary of the Closing, and in any event will not destroy or
permit the destruction of any such books, documents, information, data, files
and other records without providing the other party with notice detailing the
contents of such books, documents, information, data, files and other records,
and providing the other party with the opportunity to obtain such books,
documents, information, data, files and other records, at least 60 days prior to
the destruction thereof.
 
7.3           2009 – 2010 PARI R&D Grant. Within 30 days after the Closing, the
Buyer shall deliver notice to terminate the 2009-2010 Programme d’aide a la
recherché industrielle (PARI) R&D Grant (the “2009-2010 PARI R&D Grant”).  In no
event shall the Buyer accept, or permit any of its Subsidiaries to accept, any
funds from such 2009-2010 PARI R&D Grant.
 
ARTICLE VIII
TAX MATTERS
 
8.1           Returns; Indemnification; Liability for Taxes.
 
(a)          Seller shall prepare and file (or cause to be prepared and filed)
on a timely basis all Tax Returns with respect to Seller and SYC for all taxable
periods ending on or before the Closing Date and shall pay, and shall indemnify
and hold Buyer harmless against and from (A) all Taxes of Seller, SYC and their
respective Subsidiaries; (B) all Taxes relating to the Transferred Assets and
the operation of the Business for all taxable years or periods that end on or
before the Closing Date; (C) all Taxes for which Seller or SYC may be liable
under Treasury Regulation Section 1.1502-6 (or any similar provision of state,
local or foreign law); and (D) with respect to any taxable period commencing
before the Closing Date and ending after the Closing Date (a “Straddle Period”)
all Taxes relating to the Transferred Assets and the operation of the Business
attributable to the Tax period prior to and including the Closing Date (the
“Pre-Closing Tax Period”) (the Taxes referred to in items (A), (B), (C) and (D)
of this sentence are referred to herein as “Pre-Closing Taxes”).  For purposes
of this Agreement, the portion of any Tax that is attributable to a Pre-Closing
Tax Period shall be (A) in the case of a Tax that is not based on net income,
gross income, premiums or gross receipts, the total amount of such Tax for the
period in question multiplied by a fraction, the numerator of which is the
number of days in the Pre-Closing Tax Period, and the denominator of which is
the total number of days in such Straddle Period, and (B) in the case of a Tax
that is based on any of net income, gross income, premiums or gross receipts,
the Tax that would be due with respect to the Pre-Closing Tax Period if such
Pre-Closing Tax Period were a separate taxable period, except that exemptions,
allowances, deductions or credits that are calculated on an annual basis (such
as the deduction for depreciation or capital allowances) shall be apportioned on
a per diem basis.

 
-55-

--------------------------------------------------------------------------------

 
 
(b)          Buyer shall prepare and file (or cause to be prepared and filed) on
a timely basis all Tax Returns relating to the Transferred Assets or the
operation of the Business for periods ending after the Closing Date and shall
pay and shall indemnify and hold Seller harmless against and from (A) all Taxes
relating to the Transferred Assets and the operation of the Business for any
taxable year or period commencing after the Closing Date, and (B) all Taxes
relating to the Transferred Assets and operation of the Business for any
Straddle Period other than Pre-Closing Taxes.
 
8.2           Refunds and Credits. Any refunds and credits attributable to
Pre-Closing Taxes shall be for the account of Seller and any other refunds and
credits shall be for the account of Buyer.
 
8.3           Cooperation. The parties to this Agreement shall provide
assistance to each other as reasonably requested in preparing and filing Tax
Returns and responding to Tax Contests, provide reasonably detailed notice of
any Tax Contest sufficient to apprise the other party of the nature of the
claim, make available to each other as reasonably requested all relevant
information, records, and documents, including workpapers, relating to Taxes of
the Company and any Company Subsidiary and retain any books and records that
could reasonably be expected to be necessary or useful in connection with any
preparation by any other party of any Tax Return, or for any Tax Contest.  The
Seller shall contact Buyer prior to the disposition of any books and records
described in this Section 8.3 and allow Buyer to obtain such books and records
within ten (10) days of such notice.
 
8.4           Transferred Employees. At Buyer’s election, Buyer and Seller shall
utilize the alternate procedure set forth in Revenue Procedure 2004-53 with
respect to wage withholding for Transferred Employees.
 
8.5           Conflicts. In the event of a conflict between the provisions of
this Article VIII and any other section of this Agreement, this Article VIII
shall govern and control.

 
-56-

--------------------------------------------------------------------------------

 
 
ARTICLE IX
CONDITIONS TO THE ACQUISITION
 
9.1           Conditions to Each Party’s Obligations to Effect the Acquisition.
The respective obligations of Buyer and Seller to consummate the transactions
contemplated hereby shall be subject to the satisfaction or waiver (where
permissible under applicable Laws) prior to the Effective Time, of each of the
following conditions:
 
(a)          No Legal Prohibition.  No Governmental Authority shall have
(i) enacted, issued, promulgated, entered, enforced or deemed applicable to the
transactions contemplated hereby any Law that is in effect and has the effect of
making any of the transactions contemplated by this Agreement illegal or which
has the effect of prohibiting or otherwise preventing the consummation of any of
the transactions contemplated by this Agreement, or (ii) issued or granted, or
threatened to issue or grant, any Order (whether temporary, preliminary or
permanent) that has (or would be reasonably expected to have) the effect of
making any of the transactions contemplated by this Agreement illegal or which
has (or would be reasonably expected to have) the effect of prohibiting or
otherwise preventing the consummation of any of the transactions contemplated by
this Agreement.
 
9.2           Additional Conditions to the Obligations of Buyer. The obligations
of Buyer to consummate the transactions contemplated hereby shall be subject to
the satisfaction or waiver prior to the Effective Time of each of the following
conditions, any of which may be waived exclusively by Buyer:
 
(a)          Representations and Warranties.  The representations and warranties
of Seller and SYC set forth in Section 3.2, Section 3.3, Section 3.7(a), Section
3.21 and Section 3.22 of this Agreement (i) shall have been true and correct as
of the date of this Agreement and (ii) shall be true and correct in all material
respects on and as of the Closing Date with the same force and effect as if made
on and as of the Closing Date (other than those representations and warranties
which address matters only as of a particular date, which shall have been true
and correct in all material respects only as of such particular date).  All
other representations and warranties of Seller and SYC set forth in this
Agreement (i) shall have been true and correct in all material respects as of
the date of this Agreement and (ii) shall be true and correct in all material
respects on and as of the Closing Date with the same force and effect as if made
on and as of the Closing Date (other than those representations and warranties
which address matters only as of a particular date, which shall have been true
and correct in all material respects only as of such particular date.
 
(b)          Performance of Obligations of Seller.  Seller shall have performed
in all material respects any obligations and complied in all material respects
with any covenants or other agreements of Seller to be performed or complied
with by it under this Agreement at or prior to the Effective Time.
 
(c)          Officer’s Certificate.  Buyer shall have received a certificate,
validly executed for and on behalf of Seller and in its name by the Chief
Executive Officer and Chief Financial Officer of Seller, certifying the
satisfaction of the conditions set forth in Section 9.2(a), Section 9.2(b) and
Section 9.2(d).

 
-57-

--------------------------------------------------------------------------------

 
 
(d)          No Business Material Adverse Effect.  No event, development,
change, circumstance or condition shall have occurred or exist that is
continuing has had, individually or in the aggregate, a Business Material
Adverse Effect (whether or not any events, developments, changes, circumstances
or conditions occurring prior to the execution and delivery of this Agreement
caused or contributed to the occurrence of such Business Material Adverse
Effect).
 
(e)          Related Agreements.  Seller shall have executed and delivered to
Buyer the Related Agreements to which Seller is a party.
 
(f)          Opinion.  Buyer shall have received an opinion from counsel to
Seller in the form of Schedule 9.2(f).
 
(g)          Employee Retention.  All of the employees identified on Schedule
9.2(g) shall have executed and delivered to Buyer or one of its Subsidiaries
offer letters and other standard Buyer agreements related to employment
effective as of the Closing Date.
 
(h)          Consents.  The Consents identified on Schedule 9.2(h) shall have
been obtained and shall be in a form reasonably satisfactory to Buyer.
 
(i)          Release of Certain Liens.  The Liens identified on Schedule 9.2(i)
shall have been properly released and Buyer shall have received evidence
reasonably satisfactory to it that such Liens have been properly released.
 
(j)          Payoff Letter.  Buyer shall have received a fully executed Payoff
Letter from the creditors of Seller and SYC identified on Schedule 9.2(j).
 
(k)          Montreal Sublease.  The Montreal Sublease shall have been entered
into and shall be in full force and effect as of the Closing Date.  
 
(l)          Salem Leased Property. Buyer shall have entered into a direct lease
of the Salem Leased Property with the lessor thereof commencing on the Closing
Date and Seller’s lease as to the Salem Leased Property shall have terminated.
 
9.3           Additional Conditions to Seller’s Obligations to Effect the
Acquisition. The obligations of Seller to consummate the transactions
contemplated hereby shall be subject to the satisfaction or waiver prior to the
Effective Time of each of the following conditions, any of which may be waived
exclusively by Seller:

 
-58-

--------------------------------------------------------------------------------

 
 
(a)          Representations and Warranties.  The representations and warranties
of Buyer set forth in Section 4.2, and Section 4.3 of this Agreement (i) shall
have been true and correct as of the date of this Agreement and (ii) shall be
true and correct in all material respects on and as of the Closing Date with the
same force and effect as if made on and as of the Closing Date (other than those
representations and warranties which address matters only as of a particular
date, which shall have been true and correct in all material respects only as of
such particular date).  All other representations and warranties of Buyer set
forth in this Agreement (i) shall have been true and correct in all material
respects as of the date of this Agreement and (ii) shall be true and correct in
all material respects on and as of the Closing Date with the same force and
effect as if made on and as of the Closing Date (other than those
representations and warranties which address matters only as of a particular
date.
 
(b)          Performance of Obligations of Buyer.  Buyer shall have performed in
all material respects any obligations and complied in all material respects with
any covenants or other agreements of Buyer to be performed or complied with by
it under this Agreement at or prior to the Effective Time.
 
(c)          Officer’s Certificate.  Seller shall have received a certificate,
validly executed for and on behalf of Buyer and in its name by an executive
officer of Buyer, certifying the satisfaction of the conditions set forth in
Section 9.3(a) and Section 9.3(b).
 
(d)          Related Agreements.  Buyer shall have executed and delivered to
Seller the Related Agreements to which Buyer is a party.
 
ARTICLE X
TERMINATION, AMENDMENT AND WAIVER
 
10.1           Termination. This Agreement may be terminated at any time prior
to the Effective Time (it being agreed that the party hereto terminating this
Agreement pursuant to this Section 10.1 shall give prompt written notice of such
termination to the other party or parties hereto):
 
(a)          by mutual written agreement of Buyer and Seller; or
 
(b)          by either Buyer or Seller, if the Closing shall not have occurred
by January 31, 2010 (the “Termination Date”); provided, however, that the right
to terminate this Agreement pursuant to this Section 10.1(b) shall not be
available to any party hereto whose action or failure to fulfill any obligation
under this Agreement has been the principal cause of or resulted in any of the
conditions to the Closing set forth in Article IX having failed to be satisfied
on or before the Termination Date and such action or failure to act constitutes
a material breach of this Agreement; or
 
(c)          by either Buyer or Seller if any Governmental Authority (i) shall
have enacted, issued, promulgated, entered, enforced or deemed applicable to any
of the transactions contemplated by this Agreement any Law that is in effect and
has the effect of making the consummation of any of the transactions
contemplated by this Agreement illegal or which has the effect of prohibiting or
otherwise preventing the consummation of any of the transactions contemplated by
this Agreement or (ii) shall have issued or granted any Order that is in effect
and has the effect of making any of the transactions contemplated by this
Agreement illegal or which has the effect of prohibiting or otherwise preventing
the consummation of any of the transactions contemplated by this Agreement, and
such Order has become final and non-appealable; or

 
-59-

--------------------------------------------------------------------------------

 
 
(d)          by Buyer in the event (i) of a breach of any covenant or agreement
on the part of Seller set forth in this Agreement or (ii) that any
representation or warranty of Seller set forth in this Agreement shall have been
inaccurate when made or shall have become inaccurate, in either case such that
the conditions to the Closing set forth in Section 9.2(a) or Section 9.2(b)
would not be satisfied as of the time of such breach or as of the time such
representation and warranty became inaccurate; provided, however, that
notwithstanding the foregoing, in the event that such breach by Seller or such
inaccuracies in the representations and warranties of Seller are curable by
Seller through the exercise of commercially reasonable efforts, then Buyer shall
not be permitted to terminate this Agreement pursuant to this Section 10.1(c)
until the earlier to occur of (A) the expiration of a fifteen (15) calendar day
period after delivery of written notice from Buyer to Seller of such breach or
inaccuracy, as applicable, or (B) the ceasing by Seller to exercise commercially
reasonable efforts to cure such breach or inaccuracy; or
 
(e)          by Seller in the event (i) of a breach of any covenant or agreement
on the part of Buyer set forth in this Agreement or (ii) that any of the
representations and warranties of Buyer set forth in this Agreement shall have
been inaccurate when made or shall have become inaccurate, in either case such
that the conditions to the Closing set forth in Section 9.3(a) or Section 9.3(b)
would not be satisfied as of the time of such breach or as of the time such
representation and warranty became inaccurate; provided, however, that
notwithstanding the foregoing, in the event that such breach by Buyer or such
inaccuracies in the representations and warranties of Buyer are curable by Buyer
through the exercise of commercially reasonable efforts, then Seller shall not
be permitted to terminate this Agreement pursuant to this Section 10.1(d) until
the earlier to occur of (A) the expiration of a fifteen (15) calendar day period
after delivery of written notice from Seller to Buyer of such breach or
inaccuracy, as applicable or (B) Buyer ceasing to exercise commercially
reasonable efforts to cure such breach or inaccuracy; or
 
10.2           Notice of Termination; Effect of Termination. Any proper
termination of this Agreement pursuant to Section 10.1 shall be effective
immediately upon the delivery of written notice of the terminating party to the
other party or parties hereto, as applicable.  In the event of the termination
of this Agreement pursuant to Section 10.1, this Agreement shall be of no
further force or effect without liability of any party or parties hereto, as
applicable (or any stockholder, director, officer, employee, agent, consultant
or representative of such party or parties) to the other party or parties
hereto, as applicable, except (a) for the terms of Section 6.5, this Section
10.2, Section 10.3 and Article XII, each of which shall survive the termination
of this Agreement and (b) that nothing herein shall relieve any party or parties
hereto, as applicable, from liability for any willful breach of, or fraud in
connection with, this Agreement.  In addition to the foregoing, no termination
of this Agreement shall affect the obligations of the parties hereto set forth
in the Confidentiality Agreement, all of which obligations shall survive
termination of this Agreement in accordance with their terms.

 
-60-

--------------------------------------------------------------------------------

 
 
10.3           Fees and Expenses. All fees and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the party or parties, as applicable, incurring such expenses whether or not the
Closing occurs.
 
10.4           Amendment. Subject to applicable Laws and subject to the other
provisions of this Agreement, this Agreement may be amended by the parties
hereto at any time by execution of an instrument in writing signed on behalf of
each of Buyer, Seller and SYC.
 
10.5           Extension; Waiver. At any time and from time to time prior to the
Effective Time, any party or parties hereto may, to the extent legally allowed
and except as otherwise set forth herein, (a) extend the time for the
performance of any of the obligations or other acts of the other party or
parties hereto, as applicable, (b) waive any inaccuracies in the representations
and warranties made to such party or parties hereto contained herein or in any
document delivered pursuant hereto and (c) waive compliance with any of the
agreements or conditions for the benefit of such party or parties hereto
contained herein.  Any agreement on the part of a party or parties hereto to any
such extension or waiver shall be valid only if set forth in an instrument in
writing signed on behalf of such party or parties, as applicable.  Any delay in
exercising any right under this Agreement shall not constitute a waiver of such
right.
 
ARTICLE XI
INDEMNIFICATION
 
11.1           Indemnification by Seller. From and after the Closing Date,
Seller shall indemnify and hold harmless Buyer and its Subsidiaries and their
respective Affiliates, Associates, directors, officers, employees, agents and
representatives, and each of the heirs, executors, successors and assigns of any
of the foregoing (the “Buyer Indemnified Parties”) from and against any and all
Losses suffered, incurred or sustained by the Indemnified Parties (or any of
them) relating to, arising out of or in connection with (i) any of the Excluded
Liabilities and the ownership and operation of all businesses and operations of
Seller, SYC and their respective Subsidiaries other than the Business from and
after the Closing, (ii) any breach of or inaccuracy in the representations and
warranties of Seller and/or SYC, (iii) any breach of the covenants or other
agreements of Seller and/or SYC under this Agreement and (iv) any failure by
Buyer and its Subsidiaries to comply with all Laws relating to bulk transfers
that are applicable to the sale of the Transferred Assets.  The Escrow Fund
shall be available as partial security to compensate the Buyer Indemnified
Parties for the indemnification obligations of Buyer under this Section 11.1.
 
11.2            Indemnification by Buyer. From and after the Closing, Buyer
shall indemnify and hold harmless Seller, SYC and their respective Subsidiaries
(including SYC) and their respective Affiliates, Associates, directors,
officers, employees, agents and representatives, and each of the heirs,
executors, successors and assigns of any of the foregoing (the “Seller
Indemnified Parties” and collectively with the Buyer Indemnified Parties, the
“Indemnified Parties”) from and against any and all Losses suffered, incurred or
sustained by the Seller Indemnified Parties (or any of them) relating to,
arising out of or in connection with (a) any breach of the covenants or other
agreements of Buyer and any of the Buying Entities under this Agreement, or (b)
any Assumed Liabilities.

 
-61-

--------------------------------------------------------------------------------

 
 
11.3           Right to Indemnification; Cap; Basket. 
 
(a)           The right to obtain indemnification pursuant to this Article XI,
subject to the limitations set forth herein, shall be the Buyer’s and/or
Seller’s (as the case may be) sole and exclusive remedy for any breach by
Seller, SYC or Buyer (as the case may be) of the terms of this Agreement, or any
other claim or matter arising out of or relating to the subject matter of this
Agreement, except for claims arising from an intentional and willful breach of
this Agreement by Seller or SYC, or a breach by Seller or SYC based on fraud or
gross negligence; provided, however, that, if the Closing does not occur, the
Indemnified Parties shall have no right to indemnification pursuant to the
provisions of this Article XI or otherwise for the breach by Seller, SYC or
Buyer of the terms of this Agreement for other than an intentional and willful
breach of this Agreement, or a breach based on fraud or gross
negligence.  Except for (i) claims arising from an intentional and willful
breach of this Agreement, (ii) a breach based on fraud or gross negligence or
(iii) claims arising under clauses (i), (iii) or (iv) of Section 11.1, in no
event shall Seller, SYC or Buyer (as the case may be) be obligated or liable to
indemnify the Indemnified Parties in an aggregate amount in excess of the Cash
Portion.
 
(b)          No Buyer Indemnified Party shall be entitled to receive
indemnification pursuant to Section 11.1(ii) (other than intentional and willful
breach of this Agreement, or a breach based on fraud or gross negligence) unless
and until the Losses for which the Indemnified Parties are entitled to
indemnification pursuant to this Agreement (other than intentional and willful
breach of this Agreement, or a breach based on fraud) exceed one hundred
thousand dollars ($100,000) in the aggregate (the "Indemnity Basket"), in which
case the Indemnified Parties shall be entitled to recover the full amount of
such Losses.  The parties agree that there shall not be any multiple recovery
for any Losses pursuant to the indemnification provisions of this Article XI or
otherwise.
 
(c)          The procedure for making a claim for indemnification pursuant to
this Article XI shall be as set forth in the Escrow Agreement.
 
(d)          Unless otherwise required by applicable law or GAAP, the parties
agree that the payment of any Losses will be treated as an adjustment to the
Purchase Price for all Tax purposes.
 
11.4           Third-Party Claims. If a claim by a third party for which a
request for indemnification may be made is made against an Indemnified Party,
Buyer or Seller (as the case may be) shall promptly notify the other party of
such claim (and provide such other party with copies of all relevant documents,
including copies of any summons, complaint or other pleading) and Seller shall
be entitled at its expense to participate in, but not to determine or conduct
the defense of such claim.  Buyer shall have the right in its sole discretion to
conduct the defense of and to settle any such claim; provided, however, that if
Seller has not consented to such settlement, such settlement shall not in and of
itself be determinative of whether or not the claim was an indemnifiable claim
pursuant to this Article XI.

 
-62-

--------------------------------------------------------------------------------

 
 
11.5           Insurance. In furtherance and not in limitation of Section 11.1,
from and after the Closing Date, with respect to any Legal Proceeding relating
to the operations of the Business prior to the Closing for which Seller has
conducted and controlled the settlement or defense (“Potentially Insured
Claims”), and for which insurance policies with insurance providers unaffiliated
with Seller or its Affiliates (“Third Party Insurance”) is potentially
available, Buyer shall have access to such Third Party Insurance and Seller or
its Affiliates shall promptly pay to Buyer any proceeds received by Sellers or
its Affiliates from such insurance providers from Third Party Insurance with
respect to such Potentially Insured Claim.  Seller shall conduct and control the
settlement or defense of any Potentially Insured Claim in reasonable
consultation with Buyer and shall take such reasonable actions requested by
Buyer to facilitate Buyer’s access to Third Party Insurance, and Buyer shall pay
the costs of such settlement or defense.
 
ARTICLE XII
GENERAL PROVISIONS
 
12.1           Survival of Representations and Warranties. The representations
and warranties of Buyer set forth in this Agreement and in any certificate
delivered pursuant to this Agreement shall not survive the Effective Time.  The
representations and warranties of Seller set forth in this Agreement and in any
certificate delivered pursuant to this Agreement shall survive until the
12-month anniversary of the Closing Date; provided, however, that the
representations and warranties of Seller contained in: Section 3.2 shall survive
indefinitely;  Section 3.17 and Section 3.18 shall survive for three (3) years
from the Closing Date; and Section 3.12 and Section 3.16 shall survive until the
expiration of the applicable statute of limitations.
 
12.2           Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given if delivered personally or by commercial
delivery service, or sent via telecopy (receipt confirmed) to the parties at the
following addresses or telecopy numbers (or at such other address or telecopy
numbers for a party as shall be specified by like notice):
 
(a)          if to Buyer, to:


 Coherent, Inc.
 5100 Patrick Henry Drive
 Santa Clara, California 94054
 Attention: General Counsel
 Facsimile:  (408) 764-4928


 with a copy (which shall not constitute notice) to:


 
-63-

--------------------------------------------------------------------------------

 

 Wilson Sonsini Goodrich & Rosati
 Professional Corporation
 650 Page Mill Road
 Palo Alto, California 94304-1050
 Attention:  David Segre
 Telecopy No.:  (650) 493-6811


 and to:


 Wilson Sonsini Goodrich & Rosati
 Professional Corporation
 One Market Street
 Spear Tower, Suite 3300
 San Francisco, California 94105-1126
 Attention:  Michael Ringler
 Telecopy No.:  (415) 947-2099.
 
(b)          if to Seller, to:


 StockerYale, Inc.
 32 Hampshire Road
 Salem, New Hampshire 03079
 Attention:  Chief Executive Officer
 Facsimile:  (603) 898-8851


 with a copy (which shall not constitute notice) to:


 BRL Law Group LLC
 31 St. James Avenue, Suite 850
 Boston, Massachusetts 02116
 Attention: Thomas B. Rosedale
 Telecopy No.:  (617) 399-6930.
 
12.3           Assignment. No party may assign either this Agreement or any of
its rights, interests, or obligations hereunder without the prior written
approval of the other party; provided, however, that Buyer may assign or
delegation of its rights, obligations or liabilities under this Agreement in
whole or in part to one or more of its Subsidiaries of Buyer without the consent
of Seller if and so long as Buyer shall remain fully liable for the performance
of such obligations.  Subject to the preceding sentence, this Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns.
 
12.4           Entire Agreement. This Agreement and the agreements, documents,
instruments and certificates among the parties hereto as contemplated by or
referred to herein, including the Seller Disclosure Schedule, and the Exhibits
and Schedules hereto, constitute the entire agreement among the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof; provided, however, the Confidentiality Agreement shall
not be superseded, shall survive any termination of this Agreement and shall
continue in full force and effect.

 
-64-

--------------------------------------------------------------------------------

 
 
12.5           Third Party Beneficiaries. This Agreement is not intended to, and
shall not, confer upon any other Person any rights or remedies hereunder.
 
12.6           Severability. In the event that any provision of this Agreement,
or the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto.  The parties further agree to
replace such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such void or unenforceable provision.
 
12.7           Other Remedies. Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a party will be deemed cumulative with
and not exclusive of any other remedy conferred hereby, or by law or equity upon
such party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy.
 
12.8           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, regardless of the laws
that might otherwise govern under applicable principles of conflicts of law
thereof.
 
12.9           Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that, in addition to any other remedy to
which they are entitled at law or in equity, the parties hereto shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions hereof in any court of the
United States or any state having jurisdiction.
 
12.10         Consent to Jurisdiction. Each of the parties hereto irrevocably
consents to the exclusive jurisdiction and venue of any state or federal court
located within New Castle County, State of Delaware in connection with any
matter based upon or arising out of this Agreement or the transactions
contemplated hereby, agrees that process may be served upon them in any manner
authorized by the laws of the State of Delaware for such persons and waives and
covenants not to assert or plead any objection which they might otherwise have
to such jurisdiction, venue and process.  Each party hereto hereby agrees not to
commence any legal proceedings relating to or arising out of this Agreement or
the transactions contemplated hereby in any jurisdiction or courts other than as
provided herein.

 
-65-

--------------------------------------------------------------------------------

 
 
12.11        WAIVER OF JURY TRIAL. EACH OF BUYER, SELLER AND SYC HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE ACTIONS OF BUYER, SELLER AND SYC IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.
 
12.12        Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party, it being understood that all
parties need not sign the same counterpart.
 
[Remainder of Page Intentionally Left Blank]

 
-66-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed by
their respective duly authorized officers to be effective as of the date first
above written.
 


COHERENT, INC.
   
By:
/s/ John Ambroseo
Name:
John Ambroseo
Title:
CEO
   
STOCKERYALE, INC.
   
By:
/s/ Mark Blodgett
Name:
Mark Blodgett
Title:
Chief Executive Officer
   
STOCKERYALE CANADA, INC.
   
By:
/s/ Mark Blodgett
Name:
Mark Blodgett
Title:
Chief Executive Officer

 
SIGNATURE PAGE - PURCHASE AND SALE AGREEMENT

 

--------------------------------------------------------------------------------

 